Exhibit 10.41

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

May 2, 2011

among

PHARMERICA CORPORATION,

The Lenders Party Hereto

and

CITIBANK, N.A.

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Sole Syndication Agent,

COMPASS BANK,

BANK OF AMERICA, N.A.

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

PNC BANK, N.A.

WELLS FARGO BANK, N.A., as

Documentation Agents

CITIGROUP GLOBAL MARKETS, INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS   

SECTION 1.01.

  

DEFINED TERMS

     7   

SECTION 1.02.

  

CLASSIFICATION OF LOANS AND BORROWINGS

     35   

SECTION 1.03.

  

TERMS GENERALLY

     35   

SECTION 1.04.

  

ACCOUNTING TERMS; GAAP; PRO FORMA CALCULATIONS

     35       ARTICLE II       THE CREDITS   

SECTION 2.01.

  

COMMITMENTS

     36   

SECTION 2.02.

  

LOANS AND BORROWINGS

     36   

SECTION 2.03.

  

REQUESTS FOR BORROWINGS

     37   

SECTION 2.04.

  

SWINGLINE LOANS

     38   

SECTION 2.05.

  

LETTERS OF CREDIT

     39   

SECTION 2.06.

  

FUNDING OF BORROWINGS

     44   

SECTION 2.07.

  

INTEREST ELECTIONS

     45   

SECTION 2.08.

  

TERMINATION AND REDUCTION OF COMMITMENTS

     46   

SECTION 2.09.

  

INCREMENTAL COMMITMENTS

     47   

SECTION 2.10.

  

REPAYMENT OF LOANS; EVIDENCE OF DEBT

     49   

SECTION 2.11.

  

PREPAYMENT OF LOANS

     51   

SECTION 2.12.

  

FEES

     52   

SECTION 2.13.

  

INTEREST

     53   

SECTION 2.14.

  

ALTERNATE RATE OF INTEREST

     54   

SECTION 2.15.

  

INCREASED COSTS

     54   

SECTION 2.16.

  

BREAK FUNDING PAYMENTS

     56   

SECTION 2.17.

  

TAXES

     56   

SECTION 2.18.

  

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

     58   

SECTION 2.19.

  

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     60   

SECTION 2.20.

  

DEFAULTING LENDERS

     61   

 

-i-



--------------------------------------------------------------------------------

          Page      ARTICLE III       REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

  

ORGANIZATION; POWERS

     64   

SECTION 3.02.

  

AUTHORIZATION; ENFORCEABILITY

     64   

SECTION 3.03.

  

GOVERNMENTAL APPROVALS; NO CONFLICTS

     64   

SECTION 3.04.

  

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

     65   

SECTION 3.05.

  

PROPERTIES

     65   

SECTION 3.06.

  

LITIGATION AND ENVIRONMENTAL MATTERS

     65   

SECTION 3.07.

  

COMPLIANCE WITH LAWS AND AGREEMENTS

     66   

SECTION 3.08.

  

INVESTMENT COMPANY STATUS

     66   

SECTION 3.09.

  

TAXES

     66   

SECTION 3.10.

  

ERISA

     66   

SECTION 3.11.

  

DISCLOSURE

     66   

SECTION 3.12.

  

SUBSIDIARIES

     67   

SECTION 3.13.

  

INSURANCE

     67   

SECTION 3.14.

  

FEDERAL RESERVE REGULATIONS

     67   

SECTION 3.15.

  

SOLVENCY

     67   

SECTION 3.16.

  

COLLATERAL MATTERS

     67       ARTICLE IV       CONDITIONS   

SECTION 4.01.

  

EFFECTIVE DATE

     68   

SECTION 4.02.

  

EACH CREDIT EVENT

     70       ARTICLE V       AFFIRMATIVE COVENANTS   

SECTION 5.01.

  

FINANCIAL STATEMENTS AND OTHER INFORMATION

     71   

SECTION 5.02.

  

NOTICES OF MATERIAL EVENTS

     73   

SECTION 5.03.

  

INFORMATION REGARDING COLLATERAL

     73   

SECTION 5.04.

  

EXISTENCE; CONDUCT OF BUSINESS

     73   

SECTION 5.05.

  

PAYMENT OF OBLIGATIONS

     74   

SECTION 5.06.

  

MAINTENANCE OF PROPERTIES

     74   

SECTION 5.07.

  

INSURANCE

     74   

SECTION 5.08.

  

BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS

     74   

SECTION 5.09.

  

COMPLIANCE WITH LAWS

     75   

SECTION 5.10.

  

USE OF PROCEEDS AND LETTERS OF CREDIT

     75   

SECTION 5.11.

  

ADDITIONAL SUBSIDIARIES

     75   

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 5.12.

  

FURTHER ASSURANCES

     75   

SECTION 5.13.

  

POST-CLOSING LIEN SEARCHES

     76       ARTICLE VI       NEGATIVE COVENANTS   

SECTION 6.01.

  

INDEBTEDNESS; CERTAIN EQUITY SECURITIES

     76   

SECTION 6.02.

  

LIENS

     78   

SECTION 6.03.

  

FUNDAMENTAL CHANGES

     79   

SECTION 6.04.

  

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

     79   

SECTION 6.05.

  

ASSET SALES

     81   

SECTION 6.06.

  

SALE AND LEASEBACK TRANSACTIONS

     82   

SECTION 6.07.

  

HEDGING AGREEMENTS

     82   

SECTION 6.08.

  

RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS

     82   

SECTION 6.09.

  

TRANSACTIONS WITH AFFILIATES

     83   

SECTION 6.10.

  

RESTRICTIVE AGREEMENTS

     84   

SECTION 6.11.

  

FISCAL YEAR

     84   

SECTION 6.12.

  

LEVERAGE RATIO

     84   

SECTION 6.13.

  

INTEREST COVERAGE RATIO

     85   

SECTION 6.14.

  

CAPITAL EXPENDITURES

     85       ARTICLE VII       EVENTS OF DEFAULT       ARTICLE VIII       THE
AGENTS       ARTICLE IX       MISCELLANEOUS   

SECTION 9.01.

  

NOTICES

     92   

SECTION 9.02.

  

WAIVERS; AMENDMENTS

     94   

SECTION 9.03.

  

EXPENSES; INDEMNITY; DAMAGE WAIVER

     96   

SECTION 9.04.

  

SUCCESSORS AND ASSIGNS

     98   

SECTION 9.05.

  

SURVIVAL

     101   

SECTION 9.06.

  

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

     102   

SECTION 9.07.

  

SEVERABILITY

     102   

SECTION 9.08.

  

RIGHT OF SETOFF

     102   

SECTION 9.09.

  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     102   

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     103   

SECTION 9.11.

  

HEADINGS

     103   

SECTION 9.12.

  

CONFIDENTIALITY

     103   

SECTION 9.13.

  

INTEREST RATE LIMITATION

     106   

SECTION 9.14.

  

RELEASE OF LIENS AND GUARANTEES

     106   

SECTION 9.15.

  

USA PATRIOT ACT NOTICE

     107   

SECTION 9.16.

  

NO FIDUCIARY RELATIONSHIP

     107   

SECTION 9.17.

  

ENFORCEMENT ACTIONS

     107   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01 — Commitments Schedule 2.05 — Existing Letters of Credit Schedule
3.12 — Subsidiaries Schedule 5.13 — Post-Closing Lien Searches Schedule 6.01 —
Existing Indebtedness Schedule 6.02 — Existing Liens Schedule 6.04 — Existing
Investments Schedule 6.10 — Existing Restrictions

EXHIBITS:

 

Exhibit A

 

—

   Form of Assignment and Assumption

Exhibit B

 

—

   Form of Guarantee and Collateral Agreement

Exhibit C

 

—

   Form of Perfection Certificate

Exhibit D-1

 

—

   Form of Opinion of Stites & Harbison, PLLC, special counsel for the Borrower

Exhibit D-2

     Form of Opinion of Holland & Knight LLP, special counsel for the California
Subsidiary Loan Parties

Exhibit E

 

—

   Form of Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 2, 2011 (this “Agreement”), among PHARMERICA
CORPORATION, the LENDERS party hereto and CITIBANK, N.A. (“Citibank”), as
Administrative Agent.

The Borrower has requested that (a) the Term Lenders extend credit in the form
of Term Loans on the Effective Date in an aggregate principal amount not in
excess of $250,000,000 and (b) the Revolving Lenders extend credit in the form
of Revolving Loans, the Swingline Lender extend credit in the form of Swingline
Loans and the Issuing Banks issue Letters of Credit, in each case at any time
and from time to time during the Revolving Availability Period such that, not
including any Commitment Increase under Section 2.09, the aggregate Revolving
Exposures will not exceed $200,000,000 at any time.

The Lenders are willing to extend credit to the Borrower, and the Issuing Banks
are willing to issue Letters of Credit for the account of the Borrower, on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning assigned to such term in Section 2.09(c).

“Adjusted LIBO Rate” means, with respect to any LIBO Rate Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, at any time with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control, at such time, with the Person
specified.

“Agents” means the Administrative Agent and the Collateral Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such



--------------------------------------------------------------------------------

day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for deposits for a period
equal to one month plus 1.0% . Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
applicable.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment at such time. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.

“Applicable Rate” means, for any day with respect to any ABR Loan or LIBO Rate
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBO Rate Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date; provided that
until the date of the first delivery of the Borrower’s consolidated financial
statements pursuant to Section 5.01(a) and 5.01(b), the “Applicable Rate” shall
be the applicable rate per annum set forth below in Category III:

 

Leverage Ratio:

   Commitment Fee Rate
(bps per annum)    LIBO Rate Spread
(bps per annum)    ABR Spread
(bps per annum)

Category I

 

£1.5x

   37.5    225    125

Category II

 

>1.5x but £ 2.0x

   37.5    250    150

Category III

 

>2.0x but £ 3.0x

   50.0    275    175

Category IV

 

>3.0x

   50.0    300    200

For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), the Leverage Ratio shall be deemed to be in Category IV
during the period from the last day on which such statements are permitted to be
delivered in conformity with Section 5.01(a) or (b), as the case may be, until
such consolidated financial statements are delivered.

 

-8-



--------------------------------------------------------------------------------

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.11 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article IV or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Approved Electronic Platform” has the meaning specified in Section 9.01.

“Arranger” means Citigroup Global Markets, Inc., in its capacity as arranger of
the credit facilities provided for herein.

“Asset Swap” means an exchange of assets by a Borrower or a Loan Party for:
(a) assets of, or any Equity Interests of, one or more Permitted Businesses, or
one or more business lines, units or divisions of any Permitted Business, if,
after giving effect to any such acquisition of Equity Interests, the Permitted
Business is or becomes a Subsidiary; and/or (b) other assets that are not
classified as current assets under GAAP and that are used or useful in a
Permitted Business.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, on any date, in respect of any lease of the Borrower
or any Subsidiary entered into as part of a sale and leaseback transaction
subject to Section 6.06, (a) if such lease is a Capital Lease Obligation, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP and (b) if such lease is not a
Capital Lease Obligation, the capitalized amount of the remaining lease payments
under such lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease Obligation.

 

-9-



--------------------------------------------------------------------------------

“Available Amount” means, on any date, an amount equal to $50,000,000 plus
(a) the sum of (i) (A) 50% of the Consolidated Net Income for all fiscal
quarters of the Borrower for which Consolidated Net Income is positive and that
have ended after the Effective Date (commencing with the fiscal quarter ending
on June 30, 2011) and prior to such date for which financial statements shall
have been delivered to the Administrative Agent pursuant to Section 5.01(a) or
5.01(b) (treated as one continuous accounting period), less (B) 50% of the
Consolidated Net Income for all fiscal quarters of the Borrower for which
Consolidated Net Income is negative and that have ended after the Effective Date
(commencing with the fiscal quarter ending on June 30, 2011) and prior to such
date for which financial statements shall have been delivered to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) (treated as one
continuous accounting period), plus (ii) the Net Proceeds from the issuance of
common stock of the Borrower after the Effective Date, other than any such
issuance to a Subsidiary, to an employee stock ownership plan or to a trust
established by the Company or any of its Subsidiaries for the benefit of their
employees, minus (b) the portion of the Available Amount previously utilized
pursuant to Section 6.04(p), 6.08(a)(v) or 6.08(b) .

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means PharMerica Corporation, a Delaware corporation.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in dollars, at a
location and pursuant to

 

-10-



--------------------------------------------------------------------------------

documentation in form and substance satisfactory to the Administrative Agent,
the Issuing Bank and the Swingline Lender (and “Cash Collateralization” has a
corresponding meaning).

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each Subsidiary of each such controlled foreign
corporation.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the Effective Date, (ii) appointed as, or nominated for election as,
directors of the Borrower by a majority of directors referred to in clause
(i) above or (iii) appointed as, or nominated for election as, directors of the
Borrower by a majority of directors referred to in clause (ii) above.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, are in each case deemed to have been introduced
or adopted after the date hereof, regardless of the date enacted or adopted.

“Citibank” means Citibank, N.A.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Term Commitment or a Revolving Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any Security
Document.

“Collateral Agent” means Citibank, N.A., in its capacity as the collateral agent
under the Collateral Agreement and the other Security Documents.

 

-11-



--------------------------------------------------------------------------------

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the Subsidiary Loan Parties and the Collateral Agent, substantially in
the form of Exhibit B.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received from the Borrower and each other
Loan Party either (i) a counterpart of the Collateral Agreement duly executed
and delivered on behalf of such Loan Party or (ii) in the case of any Person
that becomes a Loan Party after the Effective Date, a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Loan Party;

(b) all Equity Interests owned by or on behalf of any Loan Party shall have been
pledged pursuant to the Collateral Agreement and, where the Administrative Agent
determines, after advice of counsel, that such Foreign Pledge Agreement is
necessary or advisable in connection with the pledge of, or the granting of
security interests in, such Equity Interests, a Foreign Pledge Agreement (except
that the Loan Parties shall not be required to pledge more than 66% of the
combined voting power of the outstanding voting Equity Interests of any CFC and
shall not be required to pledge any assets of a CFC) and the Collateral Agent
shall, to the extent required by the Collateral Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(c) a security interest in all Indebtedness of any Subsidiary that is owing to
any Loan Party shall have been granted pursuant to the Collateral Agreement; and
any such Indebtedness (other than Indebtedness of any Subsidiary owing to any
Loan Party that is less than $1,000,000 in the aggregate for all such
Indebtedness of such Subsidiary owing such Loan Party) shall be evidenced by a
promissory note, which may be in the form of a “global” note and which shall
have been delivered to the Collateral Agent, together with undated instruments
of transfer with respect thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property, if any, duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance (which shall not be required to be in an amount greater than the Fair
Market Value of such property at the time of recording of such mortgage) issued
by a nationally recognized title insurance company insuring the Lien of each
such Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such endorsements, coinsurance and

 

-12-



--------------------------------------------------------------------------------

reinsurance as the Collateral Agent may reasonably request, and (iii) such
abstracts, legal opinions and other documents (including existing surveys) as
the Collateral Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property; and

(f) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder, and the granting by it of any applicable Liens
thereunder.

Notwithstanding the foregoing, any Subsidiary Loan Party formed or acquired
after the Effective Date shall not be required to comply with the foregoing
requirements prior to the time specified in Section 5.11. The foregoing
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance or other deliverables
with respect to, particular assets of the Loan Parties, or the provision of
Guarantees by any Subsidiary, if and for so long as, the Administrative Agent,
in consultation with the Borrower, reasonably determines that the cost of
creating or perfecting such pledges or security interests in such assets, or
providing such Guarantees (taking into account any adverse tax consequences to
the Borrower and its Affiliates (including the imposition of withholding or
other material taxes)) or obtaining title insurance or other deliverables in
respect of such assets shall be excessive in view of the benefits to be obtained
by the Lenders therefrom. Without limiting the foregoing, the Administrative
Agent agrees that no Foreign Pledge Agreements shall be required with respect to
the pledge of Equity Interests of any Subsidiary that is not a Material
Subsidiary and, absent any Change in Law (as reasonably determined by the
Administrative Agent), any Subsidiary organized under the laws of Canada or any
Province thereof. Notwithstanding anything to the contrary contained in this
Agreement, the Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Effective Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it determines that perfection or the provision of a Guarantee cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Security Documents.

“Commitment” means a Revolving Commitment or Term Commitment, or any combination
thereof (as the context requires).

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Obligor or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Consolidated Cash Interest Expense” means, for any period, (a) the sum of
(i) the interest expense (excluding imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
accrued during such period that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance

 

-13-



--------------------------------------------------------------------------------

with GAAP, and (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(i) or (b)(ii) below that were amortized or
accrued in a previous period, minus (b) the sum of, in each case to the extent
included in such consolidated interest expense for such period, (i) noncash
amounts attributable to amortization or write-off of financing costs paid in a
previous period, (ii) noncash amounts attributable to (A) reserves taken in
respect of tax positions in accordance with FASB Accounting Standards
Codification No. 740 in respect thereof or (B) amortization of debt discounts or
accrued interest payable in kind for such period, (iii) up-front fees and
expenses incurred in connection with the incurrence or proposed incurrence of
any Indebtedness, (iv) any agent or collateral monitoring fees paid or required
to be paid pursuant to any Loan Document and (v) annual agency fees, unused line
fees and letter of credit fees and expenses paid hereunder, and (c) plus (in the
case of a gain) or minus (in the case of a loss) mark-to-market gains or losses
in respect of Hedging Agreements.

“Consolidated EBIT” means Consolidated EBITDA less all amounts attributable to
depreciation and amortization for such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income and franchise tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any noncash charges for such period (including, without limitation, any
impairment charges or asset write-offs, purchase accounting adjustments and
noncash charges attributable to stock options and other stock-based
compensation), (v) any cash integration, merger and acquisition related costs
and other charges (including, without limitation, any duplicative costs relating
to consolidation of operations) in an amount not to exceed $15,000,000 in any
period of four consecutive fiscal quarters (it being understood that unused
amounts of the cap in any fiscal year (without giving effect to any amount
carried over from a prior fiscal year) may be carried over to the next
succeeding fiscal year (but not any other fiscal year) (provided that amounts
deducted in any fiscal year shall first be deemed to be allocated against the
cap for such fiscal year before giving effect to any carryover)), (vi) any cash
extraordinary charges incurred during such period, (vii) any cash or accrued
fines, penalties or settlements accrued or paid for such period relating to any
Governmental Authority or other regulatory body in connection with any alleged
regulatory violations or noncompliance and related costs and expenses, including
legal costs, in an aggregate amount not to exceed $10,000,000, (viii) any
compensation, benefits, remuneration, fees, expenses and payments of any kind or
nature, in an amount not to exceed $12,000,000 accrued or paid for the six month
period that precedes the effectiveness of the Short Cycle Dispensing
Requirements, relating to training and preparation of any personnel, employees,
independent contractors or consultants (including, without limitation, temporary
or leased employees or staffing services and contract labor) the hiring or
retention of which is deemed necessary or desirable by the Borrower and its
Subsidiaries in order to comply with such requirements, and (ix) any cash or
noncash charges pertaining to Earn-Out Obligations incurred for such period;
provided that any cash payment made with respect to any noncash charges or
losses added back in computing Consolidated EBITDA for any earlier period
pursuant to this clause (a) shall be subtracted in computing Consolidated EBITDA
for the period in which such cash payment is made; minus (b) without duplication
and to the extent included in determining such Consolidated Net Income, (i) any
noncash credits or income relating to downward

 

-14-



--------------------------------------------------------------------------------

adjustments to prior estimates of Earn-Out Obligations, and (ii) any
extraordinary gains or noncash gains for such period, all determined on a
consolidated basis in accordance with GAAP; provided further, that Consolidated
EBITDA shall be calculated so as to exclude the effect of any income or expense
that represents (A) any net after-tax gains or losses attributable to any asset
dispositions, other than dispositions of inventory or other dispositions in the
ordinary course of business, (B) the effect of an accounting change on prior
periods, (C) any net after-tax gains or losses from early extinguishment of
Indebtedness or Hedging Agreements or other derivative instruments, including
any write-off of deferred financing costs, or (D) any net noncash gain or loss
resulting from currency translation gains or losses relating to currency
re-measurements of Indebtedness, in each case determined in accordance with
GAAP.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) the Borrower or any Subsidiary shall have made a
Material Disposition or a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition occurred on the first day of
such Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available).

“Consolidated Funded Indebtedness” means, at any time, the aggregate dollar
amount of Indebtedness of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, which is actually funded and
outstanding at such time, whether or not such amount is due or payable at such
time; provided that, notwithstanding any other provision of this Agreement to
the contrary, the term “Consolidated Funded Indebtedness” shall not be deemed to
include (A) any Earn-Out Obligation unless and only to the extent that both
(i) all conditions to payment have been satisfied and (ii) such Earn-Out
Obligation is then due and payable, (B) non-compete or consulting obligations
incurred in connection with Permitted Acquisitions, and (C) the portion of
Indebtedness of any Subsidiary that is not a wholly owned Subsidiary
corresponding to the percentage of equity of such Subsidiary represented by
Equity Interests not owned directly or indirectly by the Borrower (it being
understood, however, that to the extent such Indebtedness is Guaranteed by the
Borrower or any wholly-owned Subsidiary, such Indebtedness shall be included in
Consolidated Funded Indebtedness).

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Borrower) that is not a Subsidiary, except to the
extent of the amount of dividends or other distributions actually paid by such
Person to the Borrower or any of the Subsidiaries during such period, and
(b) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
or the date that such Person’s assets are acquired by the Borrower or any
Subsidiary (other than, in the case of any Material Acquisition, in connection
with calculations required hereunder to be made on a pro forma basis).

 

-15-



--------------------------------------------------------------------------------

“Consolidated Revenues” means, for any period, the total revenues of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would become an Event of Default.

“Defaulting Lender” means at any time, subject to Section 2.20(f), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to the Issuing
Bank in respect of an LC Disbursement, make a payment to the Swingline Lender in
respect of a Swingline Loan or make any other payment due hereunder (each, a
“funding obligation”), (ii) any Lender that has notified the Administrative
Agent, the Borrower, the Issuing Bank or the Swingline Lender in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, (iii) any Lender that has defaulted on its funding obligations under
any other loan agreement or credit agreement or other similar agreement,
(iv) Lender that has, for three or more Business Days after written request of
the Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company (provided, in each case, that
neither the reallocation of funding obligations provided for in Section 2.20(b)
as a result of a Lender’s being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender). Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (iv) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.20(f)) upon notification of such
determination by the Administrative Agent to the Borrower, the Issuing Bank, the
Swingline Lender and the Lenders.

 

-16-



--------------------------------------------------------------------------------

“Disqualified Stock” means, with respect to any Person, any Equity Interest in
such Person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable either mandatorily or at the option of the holder thereof), or upon
the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Equity Interests that would not constitute Disqualified
Stock and cash in lieu of fractional shares of such Equity Interests), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale to the extent the terms of such Equity Interest provide
that such Equity Interest shall not be required to be repurchased or redeemed
until the repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments have occurred or such
repurchase or redemption has been consented to by the Required Lenders), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests that would not constitute Disqualified Stock and cash in lieu of
fractional shares of such Equity Interests), in whole or in part, or (c) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is 91 days after the Term Maturity Date; provided, however, that only
the portion of any Equity Interests that so matures or is mandatorily
redeemable, is so redeemable at the option of the holder thereof or is so
convertible or exchangeable, in each case, prior to such date shall be deemed to
be Disqualified Stock; provided further, however, that if any Equity Interests
of the Borrower are issued to any director or employee or to any plan for the
benefit of directors or employees of the Borrower or the Subsidiaries, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower or a Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
director’s or employee’s termination, death or disability.

“dollars” or “$” refers to lawful money of the United States of America.

“Earn-Out Obligations” means obligations of the acquirer or purchaser of any
assets, equity or business to pay earn-outs or deliver other contingent
consideration on a similar basis in connection therewith; provided that this
definition shall not include non-contingent obligations to pay purchase price in
agreed installments.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02) .

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any pollutants, contaminants or
other hazardous or toxic substances or wastes or to the effect of pollutants,
contaminants or other hazardous or toxic substances or wastes, or of the
environment, on human health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or

 

-17-



--------------------------------------------------------------------------------

disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the withdrawal by the
Borrower or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) prior to the effectiveness
of the applicable provision of the Pension Act, the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA) or, on and after the effectiveness of the
applicable provisions of the Pension Act, any failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each case whether or not
waived; (d) the filing pursuant to, prior to the effectiveness of the applicable
provisions of the Pension Act, Section 412(d) of the Code or Section 303(d) of
ERISA, on and after the effectiveness of the applicable provision of the Pension
Act, Section 412(c) of the Code or Section 302(c) of ERISA, of an application
for a waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (g) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or, on and after the effectiveness of
the applicable provisions of the Pension Act, in endangered or critical status,
within the meaning of Section 305 of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

 

-18-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) taxes
imposed on (or measured by) its net income, franchise taxes or similar taxes
imposed on it by the United States of America or any political subdivision
thereof or therein, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any political
subdivision thereof or therein, or any similar tax imposed by any other
jurisdiction in which such recipient is organized or such recipient (or any of
its offices) is located, (c) taxes imposed by reason of any present or former
connection between such recipient and the jurisdiction imposing such taxes,
other than solely as a result of entering into or receiving payments under any
Loan Document or any transaction contemplated by any Loan Document, (d) in the
case of any Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any United States federal withholding tax
(i) to the extent of the portion of such tax that would have been imposed on the
payment to such recipient under the laws and treaties in effect at the time such
recipient becomes a party to this Agreement (or, in the case of a Lender,
designates a new lending office), except to the extent that such recipient (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a) or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.17(e) and
(e) any United Stated federal withholding tax that is imposed pursuant to FATCA.

“Existing Letters of Credit” shall mean those letters of credit issued and
outstanding under the existing credit agreement, dated as of July 31, 2007, as
amended, supplemented or otherwise modified to the date hereof among the
Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and as an issuing bank thereunder, immediately prior to the
Effective Date and set forth on Schedule 2.05.

“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower; provided that any such
valuation that is in excess of $25,000,000 shall be determined by an independent
third party.

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable (including any Treasury
regulations or other official administrative guidance promulgated thereunder).

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

-19-



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, chief accounting officer,
vice president-finance, treasurer or controller of the Borrower.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof and the
District of Columbia.

“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
each portion of the Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, and registrations and filings with, all Governmental
Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, in each case for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (b) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment thereof (including pursuant to any “synthetic lease” financing),
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

 

-20-



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedging Agreement.

“Increase Effective Date” has the meaning assigned to such term in Section
2.09(a).

“Incremental Commitment” has the meaning assigned to such term in Section
2.09(a).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.09(a).

“Incremental Term Commitment” has the meaning assigned to such term in
Section 2.09(a).

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.09(c).

Incremental Term Loans” has the meaning assigned to such term in
Section 2.09(c).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to cash advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current amounts payable and other
current accrued expenses incurred in the ordinary course of business and
excluding deferred compensation), (e) Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all Disqualified Stock. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such

 

-21-



--------------------------------------------------------------------------------

Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated EBIT
to (b) Consolidated Cash Interest Expense for the period of four consecutive
fiscal quarters of the Borrower ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or a Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBO Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
LIBO Rate Borrowing with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period, and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid.

“Interest Period” means, with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if, at the time of the relevant Borrowing, all Lenders
participating therein agree to make an interest period of such duration
available) thereafter as the Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“IP Agreements” has the meaning assigned to such term in the Collateral
Agreement.

“Issuing Bank” means each of Citibank, JPMorgan Chase Bank, N.A. and each other
Lender acceptable to the Administrative Agent and the Borrower that shall have
become an Issuing Bank hereunder as provided in Section 2.05(j) (other than any
Person that shall have ceased to be an Issuing Bank as provided in
Section 2.05(k)), each in its capacity as an issuer of Letters of Credit
hereunder; provided that no Person shall at any time become an Issuing Bank if
after giving effect thereto there would at such time be more than three Issuing
Banks. Each Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by

 

-22-



--------------------------------------------------------------------------------

Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Expiration Date” has the meaning assigned to such term in Section 2.05(c).

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that the ownership or acquisition of any
equity interest in a Lender or any direct or indirect parent company thereof by
a Governmental Authority shall not in and of itself constitute a Lender
Insolvency Event so long as such ownership interest does not result in or
provide such lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such lender (or such Government Authority) to reject, repudiate
disavow or disafirm any contracts or agreements made with such Lender.

“Lender Party” means any Lender, the Issuing Bank or the Swingline Lender.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

-23-



--------------------------------------------------------------------------------

“Leverage Ratio” means, on any date, the ratio of (a) an amount equal to (i)
Consolidated Funded Indebtedness as of such date, less (ii) the aggregate amount
(but not in excess of $45,000,000) of unrestricted cash and cash equivalents
owned by the Loan Parties on such date free and clear of all Liens (other than
Liens created under the Loan Documents, Liens constituting Permitted
Encumbrances (other than Permitted Encumbrances of the type referred to in
clause (c) or (d) of the term “Permitted Encumbrances”) or other nonconsensual
Liens arising as a matter of law), to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Borrower most recently ended prior to such date).

“LIBO Rate” means, with respect to any LIBO Rate Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute page for such screen, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at the time of determination for any Interest
Period for any reason, then the “LIBO Rate” with respect to such LIBO Rate
Borrowing for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period. “LIBO
Rate”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, any letter of credit applications
referred to in Section 2.05(a) or 2.05(b), any promissory notes delivered
pursuant to Section 2.10(e), each Accession Agreement, the Collateral Agreement
and the other Security Documents.

“Loan Parties” means the Borrower and each Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Acquisition” means any acquisition, or series of related acquisitions,
(a) that involves assets comprising all or substantially all of an operating
unit of a business or common stock of any Person and (b) the consideration paid
in which exceeds $5,000,000.

 

-24-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Borrower
and the Subsidiaries, taken as a whole, (b) the ability of any Loan Party to
perform its obligations under any Loan Document or (c) the rights of or benefits
available to the Lenders under the Loan Documents.

“Material Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions, (a) that involves assets
comprising all or substantially all of an operating unit of a business or common
stock of any Person, in each case owned by the Borrower or any Subsidiary and
(b) the consideration paid in which exceeds $5,000,000.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrower and the Subsidiaries
in an aggregate amount exceeding $25,000,000; provided that for purposes of this
definition the term “Indebtedness” shall not include (x) Loans, (y) Letters of
Credit and (z) Earn-Out Obligations unless and only to the extent that both
(i) all conditions to payment have been satisfied and (ii) such Earn-Out
Obligation is then due and payable. For purposes of determining Material
Indebtedness, the “amount” of the obligations of the Borrower or any Subsidiary
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 5.0% or more of the Consolidated Total Assets, or (b) the consolidated
revenues of which equal 5.0% or more of the Consolidated Revenues, in each case
as of the end of or for the most recent period of four consecutive fiscal
quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b); provided that if at the end of the most recent
fiscal quarter or for the most recent period of four consecutive fiscal quarters
the combined consolidated assets or combined consolidated revenues of all
Subsidiaries that under clauses (a) and (b) above would not constitute Material
Subsidiaries shall have exceeded 10.0% of the Consolidated Total Assets or 10.0%
of the Consolidated Revenues (in each case, determined as set forth above), then
one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated assets until such excess shall have been
eliminated.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicaid Regulations” means, collectively, (a) all Federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid, (b) all applicable provisions of all Federal rules, regulations,
manuals and orders of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (a) above and all Federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (a) above, (c) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above and (d) all applicable

 

-25-



--------------------------------------------------------------------------------

provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (c) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (c) above, in
each case as may be amended or supplemented.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1995 et seq.)
and any statutes succeeding thereto.

“Medicare Regulations” means, collectively, all Federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting
Medicare, together with all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all Governmental Authorities (including Health and Human
Services (“HHS”), Centers for Medicare and Medicaid Services, the Office of the
Inspector General for HHS or any Person succeeding to the functions of any of
the foregoing) promulgated pursuant to or in connection with any of the
foregoing having the force of law, as each may be amended or supplemented.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage or deed of trust granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.

“Mortgaged Property” means each fee interest in real property and the
improvements thereto owned by a Loan Party that has a book or Fair Market Value
in excess of $10,000,000.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all fees and
out-of-pocket expenses (including underwriting discounts and commissions) paid
by the Borrower and the Subsidiaries to Persons that are not Affiliates of the
Borrower or any Subsidiary in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), (A) the amount of all payments required to be made by the Borrower
and the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by such asset and (B) if such sale, transfer or other disposition
includes the sale of one or more operating businesses, divisions or operating
units, the amount of all liabilities, including accounts payable, directly
arising from the operations of such business, division or operating unit that
are retained by the Borrower and the Subsidiaries (as determined reasonably and
in good faith by the chief financial officer of the Borrower), (iii) the amount
of all taxes paid

 

-26-



--------------------------------------------------------------------------------

(or reasonably estimated to be payable) (including, in the case of any such
event in respect of any Foreign Subsidiary, taxes payable upon the repatriation
of such proceeds to the United States) by the Borrower and the Subsidiaries, and
(without duplication for the amount of any liability netted under clause (ii)(B)
above) the amount of any reserves established by the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of the Borrower) and (iv) in
the case of any such proceeds received by a Subsidiary that is not a wholly
owned Subsidiary, the portion of such proceeds attributable to the minority
interests in such Subsidiary.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Obligations” means the obligations of the Borrower hereunder and of the
Borrower and the other Loan Parties under the other Loan Documents, including
(a) the due and punctual payment by the Borrower of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and any obligation to provide
cash collateral, and (iii) all other monetary obligations of the Borrower under
this Agreement or any other Loan Document, including in respect of fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including any monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to this
Agreement and each other Loan Document and (c) the due and punctual payment and
performance of all of the obligations of each other Loan Party under or pursuant
to each of the other Loan Documents.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, or similar charges or levies arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

-27-



--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

“Perfection Certificate” means a certificate in the form of Exhibit C or any
other form approved by the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Subsidiary of Equity Interests in, or all or substantially all of the
property and assets of (or all or substantially all of the property and assets
constituting a separate business unit of), any Person that, upon the
consummation thereof, will be a wholly owned Subsidiary that is not a Foreign
Subsidiary (including as a result of a merger or consolidation between any
Subsidiary and such Person) or, in the case of any purchase or other acquisition
of property or assets, will be owned by the Borrower or a Subsidiary Loan Party;
provided that, with respect to each such purchase or other acquisition, (i) the
Collateral and Guarantee Requirement shall be satisfied with respect to each
such newly created or acquired Subsidiary (if it is a Subsidiary Loan Party) and
(ii) all other actions required to be taken with respect to such newly created
or acquired Subsidiary or properties or assets under Sections 5.11 and 5.12
shall have been taken; provided that, (i) such purchase or acquisition was not
preceded by, or consummated pursuant to, a hostile offer, (ii) all transactions
related thereto are consummated in accordance with applicable laws, (iii) the
business of such Person, or such properties or assets, as the case may be,
constitute a business permitted by Section 6.03(b) and (iv) immediately before
and immediately after giving pro forma effect to any such purchase or other
acquisition, (A) no Event of Default shall have occurred and be continuing,
(B) the Borrower shall be in pro forma compliance with the covenants set forth
in Sections 6.12 and 6.13, recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) as if such purchase or
acquisition had occurred on the first day of the relevant period for testing
compliance, and (C) if the aggregate consideration (determined as set forth
above) for such purchase or acquisition exceeds $10,000,000, the Borrower shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition shall have been satisfied with respect to such purchase or other
acquisition, together with (unless otherwise consented to by the Administrative
Agent) reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (iv)(B) above.

“Permitted Business” means any business that the Borrower or any Subsidiary is
permitted to engage in pursuant to Section 6.03(b).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.05;

 

-28-



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, canals, ditches, water rights, highways, roads,
railroads, fences, oil and gas leases, electric lines, data communications, and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects or irregularities in title and similar
encumbrances) as to the use of the real properties or Liens incidental to the
conduct of the business of the Borrower and the Subsidiaries or to the ownership
of its properties that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of the Borrower and the Subsidiaries;

(g) leases, licenses, software-related escrow agreements, subleases and
sublicenses of assets (including real property and intellectual property
rights), in each case entered into in the ordinary course of business of the
Borrower and the Subsidiaries;

(h) Liens arising by virtue of any statutory, common law or contractual
provisions relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depositary or
financial institution; and

(i) Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or Attributable Debt.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A-2 or higher or from Moody’s of P-2 or higher;

 

-29-



--------------------------------------------------------------------------------

(c) investments in deposit accounts, certificates of deposit, banker’s
acceptances and time deposits maturing within 270 days after the date of
acquisition thereof issued or guaranteed by or placed with, any commercial bank
that has a short-term deposit rating issued by higher or by S&P of A-2 or higher
or by Moody’s of P-2 or higher;

(d) short-term tax exempt securities rated not lower than MIG-1/+1 by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of 183
days or less;

(e) repurchase agreements with a term of not more than 30 days relating to
securities described in clause (a) above and entered into with a commercial bank
satisfying the criteria described in clause (c) above;

(f) Investments in money market or similar funds not less than 95% of the assets
of which are comprised of assets of the types described in clauses (a), (b),
(c), (d) and (e) above; and

(g) in the case of any Foreign Subsidiary, investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized that are
substantially similar to the assets referred to in clauses (a), (b), (c), (d),
(e) and (f) above.

“Permitted Secured Hedge” means any Hedging Agreement in respect of interest
rates or foreign currency exchange rates between the Borrower or any Subsidiary
with a counterparty that is, at the time such Hedging Agreement is entered into,
a Lender or Affiliate of a Lender.

“Permitted Secured Hedge Bank” means any Person that, at the time it enters into
a Permitted Secured Hedge, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Permitted Secured Hedge.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Lender, (ii) any Lender that has notified, or whose Parent
Company or a financial institution affiliate thereof has notified, the
Administrative Agent, the Borrower, the Issuing Bank or the Swingline Lender in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement or (iii) any Lender that has, or whose Parent Company has, a
non-investment grade rating from Moody’s or

 

-30-



--------------------------------------------------------------------------------

S&P or another nationally recognized rating agency. Any determination that a
Lender is a Potential Defaulting Lender under any of clauses (i) through
(iii) above will be made by the Administrative Agent or, in the case of clause
(ii), the Issuing Bank or the Swingline Lender, as the case may be, in its sole
discretion acting in good faith. The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction or by way of merger or consolidation) of any property or
asset of the Borrower or any Subsidiary, including any sale or issuance to a
Person other than the Borrower or a Subsidiary of Equity Interests in any
Subsidiary, other than (i) dispositions permitted by clauses (a), (b), (d) and
(e) of Section 6.05 and (ii) other dispositions resulting in aggregate Net
Proceeds not exceeding $5,000,000 in the case of any single transaction or
series of related transactions; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary resulting in aggregate Net Proceeds
exceeding $5,000,000; or

(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than, to the extent prepayment is not otherwise required in connection with the
incurrence thereof, Indebtedness permitted by Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Reference Period” has the meaning set forth in the definition of “Consolidated
EBITDA”.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (b) the maturity
of such Refinancing Indebtedness shall not be earlier, and the weighted average
life to maturity of such Refinancing Indebtedness shall not be shorter, than
that of such Original Indebtedness, and such Refinancing Indebtedness shall not
be required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control or similar event) prior to the earlier
of (i) the maturity of such Original Indebtedness and (ii) the date six months
after the Term Maturity Date; (c) such Refinancing Indebtedness shall not
constitute an obligation of any Subsidiary (other than any Subsidiary that is
party to the Collateral Agreement as a guarantor

 

-31-



--------------------------------------------------------------------------------

and grantor thereunder) that shall not have been an obligor in respect of such
Original Indebtedness; (d) if such Original Indebtedness shall have been
subordinated to the Obligations, such Refinancing Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders; and (e) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness or by any Lien having a higher priority relative to the
Liens securing the Obligations than the Lien that secured such Original
Indebtedness.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
aggregate Revolving Exposures, outstanding Term Loans and unused Commitments at
such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower.

“Restricting Information” has the meaning specified in Section 9.12(b).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.09 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption or the Accession Agreement pursuant to which such
Lender shall have assumed or acquired its Revolving Commitment, as applicable.
The initial aggregate amount of the Lenders’ Revolving Commitments is
$200,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

-32-



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means June 30, 2016.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower or any Subsidiary
under each Permitted Secured Hedge and (c) the due and punctual payment and
performance of all obligations owed from time to time by the Borrower or any
Subsidiary to a Lender or any of its Affiliates in respect of cash management
services or purchasing card programs provided to the Borrower or any Subsidiary,
in each case including obligations in respect of overdrafts, temporary advances,
interest and fees.

“Secured Party” means each applicable “Secured Party”, as defined in any
applicable Security Document.

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Mortgages, the IP Agreements and each other security agreement
or other instrument or document executed and delivered pursuant to Section 5.11
or 5.12 to secure any of the Obligations.

“Short Cycle Dispensing Requirements” means the requirements set forth in the
Patient Protection and Affordable Care Act, which was signed into law on
March 23, 2010, and the Health Care and Education Affordability Reconciliation
Act, which was signed into law on March 30, 2010, and all requests, rules,
regulations, guidelines and directives promulgated thereunder, with respect to
the techniques, time and the manner of dispensing, as the same may be
supplemented, modified or amended from time to time, and any related or similar
Laws in effect from time to time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBO Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

 

-33-



--------------------------------------------------------------------------------

statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means each wholly owned Subsidiary, other than (a) any
Subsidiary that is a CFC or (b) at the election of the Borrower, any Subsidiary
that (i) does not conduct any business operations, (ii) has assets with a total
book value not in excess of $100,000 and (iii) does not have any Indebtedness
outstanding (excluding any Earn-Out Obligations).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Citibank, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including all interest, penalties or additions to tax applicable thereto.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder, expressed as an amount representing
the maximum principal amount of the Term Loan to be made by such Lender, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Term Commitment, as
applicable. The initial aggregate amount of the Lenders’ Term Commitments is
$250,000,000.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Term Maturity Date” means June 30, 2016.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

-34-



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as adopted and in
effect from time to time in the State of New York.

“wholly owned”, when used in reference to a subsidiary of any Person, means any
subsidiary of such Person all the Equity Interests in which, other than
directors’ qualifying shares and/or other nominal amounts of Equity Interests
that are required to be held by Persons under applicable law, are owned,
directly or indirectly, by such Person or another wholly owned Subsidiary of
such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Revolving Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”)
or by Class and Type (e.g., a “LIBO Rate Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and to any successor law or
regulation, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature (including the term “unrestricted cash and cash equivalents”)
shall be construed in accordance with GAAP, as in effect from time to time;
provided that, if at any time

 

-35-



--------------------------------------------------------------------------------

any change in GAAP or in the application thereof would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower, the Administrative Agent or the Required Lenders shall so request,
the Administrative Agent and the Borrower shall negotiate in good faith to
approve such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP; provided that, until so approved, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition, investment, sale, disposition, merger or similar event
(i) shall reflect on a pro forma basis such event and, to the extent applicable,
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness (without
giving effect to any Earn-Out Obligations), all in accordance with Article 11 of
Regulation S-X under the Securities Act of 1933, as amended, and (ii) in the
case of any acquisition (including pursuant to a merger or consolidation) may
reflect pro forma adjustments for cost savings (net of continuing associated
expenses) to the extent such cost savings are factually supportable and have
been realized or are reasonably expected to be realized within 12 months
following such acquisition, provided that the Borrower shall have delivered to
the Administrative Agent a certificate of the chief financial officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that such cost savings meet the requirements set forth in this
clause (ii), together with reasonably detailed calculations demonstrating such
satisfaction).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Lender having a Term Commitment shall make a Term Loan to the Borrower
on the Effective Date in a principal amount not exceeding its Term Commitment
and (b) each Lender having a Revolving Commitment agrees to make Revolving Loans
to the Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or LIBO Rate Loans as the Borrower may
request in

 

-36-



--------------------------------------------------------------------------------

accordance herewith; provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings unless the Borrower shall have provided an
indemnity satisfactory to the Administrative Agent extending the benefits of
Section 2.16 to the Lenders in respect of such Borrowings. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (except, following any repayment pursuant to Section 2.11(c), where
compliance with this requirement is not possible) and not less than $5,000,000.
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) . Each Swingline Loan shall be
in an amount that is an integral multiple of $100,000 and not less than
$500,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
eight LIBO Rate Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or Term Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a LIBO Rate Borrowing, not later than 12:00 noon,
New York City time, (i) in the case of the Term Borrowing or a Revolving
Borrowing to be made on the Effective Date (in the event the Borrower shall have
provided a pre-funding indemnity agreement reasonably acceptable to the
Administrative Agent), three Business Days prior to the date of the proposed
Borrowing or (ii) in the case of any other Revolving Borrowing, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Borrowing or Term
Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

 

-37-



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(v) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time after the
Effective Date and during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000
or (ii) the aggregate Revolving Exposures of all Revolving Lenders exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by hand delivery or facsimile),
not later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan (it
being agreed that such Swingline Loan will be made available within two hours
after the applicable notice is given, if given prior to 2:00 p.m., New York City
time).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the

 

-38-



--------------------------------------------------------------------------------

Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account or, so long as
the Borrower is a joint and several co-applicant with respect thereto, the
account of any Subsidiary, denominated in dollars and in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Revolving Availability Period. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary as provided in the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an

 

-39-



--------------------------------------------------------------------------------

outstanding Letter of Credit), the Borrower shall hand deliver or fax (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $25,000,000 and
(ii) the aggregate Revolving Exposures of all Revolving Lenders shall not exceed
the aggregate Revolving Commitments. On the Effective Date, the Existing Letters
of Credit will automatically, without any action on the part of any Person, be
deemed to be Letters of Credit issued hereunder for the account of the Borrower
for all purposes of this Agreement and the other Loan Documents. For the
avoidance of doubt, the parties hereto agree that the Existing Letters of Credit
shall be deemed Letters of Credit for all purposes under this Agreement, without
any further action by the Borrower.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date (the “LC Expiration
Date”); provided that, at the request of the Borrower, any Letter of Credit may
contain customary “evergreen” provisions pursuant to which such Letter of Credit
will automatically be renewed for successive periods of one year or less (but,
in no event, beyond the LC Expiration Date) unless the applicable Issuing Bank
notifies the beneficiary thereof at least a specified number of days prior to
the then-applicable expiration date that such Letter of Credit will not be
renewed.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any

 

-40-



--------------------------------------------------------------------------------

circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 3:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 11:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $500,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the

 

-41-



--------------------------------------------------------------------------------

provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that nothing contained in this paragraph or
otherwise in this Agreement shall be construed to excuse an Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, wilful misconduct or bad faith on the part of an Issuing
Bank (as finally determined by a court of competent jurisdiction, which
judgment, if appealed, has been affirmed), such Issuing Bank shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, an Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by hand delivery or facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

-42-



--------------------------------------------------------------------------------

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing or if the Borrower is required to provide cash collateral pursuant to
Section 2.11(b), on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposures representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, (i) upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII or (ii) upon the
occurrence of the circumstance described in Section 2.11(b) . Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) .

(j) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders or Affiliates of Lenders that agree to serve
in such capacity as provided below. The acceptance by a Lender or an Affiliate
of a Lender of any appointment as an Issuing Bank hereunder shall be evidenced
by an agreement, which shall be in a form satisfactory to the Borrower and the
Administrative Agent, executed by such Lender or Affiliate of a Lender, the
Borrower and the Administrative Agent and, from and after the effective date of
such agreement, (i) such Lender or Affiliate of a Lender shall have all the
rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender or Affiliate of a Lender in its capacity as an Issuing Bank.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice

 

-43-



--------------------------------------------------------------------------------

thereof to such Issuing Bank and the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Issuing Bank acknowledging
receipt of such notice and (ii) the 10th Business Day following the date of the
delivery thereof. From and after the effective date of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not issue additional Letters of Credit.

(l) Issuing Bank Reports. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such funds available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank or,
to the extent that Revolving Lenders have made payments pursuant to
Section 2.05(e) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the

 

-44-



--------------------------------------------------------------------------------

Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to the other Loans included in such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBO Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBO Rate
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

 

-45-



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a Term
Borrowing, be continued as a LIBO Rate Borrowing for an additional Interest
Period of one month or (ii) in the case of a Revolving Borrowing be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBO Rate Borrowing and (ii) unless repaid, each LIBO Rate
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Term Commitments shall terminate at
5:00 p.m., New York City time, on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures of all Revolving Lenders would exceed the aggregate Revolving
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other financings or
asset dispositions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified

 

-46-



--------------------------------------------------------------------------------

effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

SECTION 2.09. Incremental Commitments.

(a) Borrower Request. The Borrower may by written notice to the Administrative
Agent elect to request (x) prior to the Revolving Maturity Date, an increase to
the existing Revolving Commitments (each, an “Incremental Revolving Commitment”)
and/or (y) the establishment of one or more new Term Loan commitments (each, an
“Incremental Term Commitment” and together with any Incremental Revolving
Commitment, an “Incremental Commitment.”), by an aggregate amount not in excess
of $100,000,000. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the Incremental Commitments
shall be effective, which shall be a date not less than 10 Business Days after
the date on which such notice is delivered to the Administrative Agent and
(ii) the identity of each assignee to whom the Borrower proposes any portion of
such Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment. Each Incremental Commitment shall be in an
aggregate amount of not less than $25,000,000 (provided that such amount may be
less than $25,000,000 if such amount represents all remaining availability under
the aggregate limit in respect of Incremental Commitments set forth in above).

(b) Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.09(b), the representations and
warranties contained in Section 3.04(a) shall be deemed to refer to the most
recent financial statements furnished pursuant to subsection (a) and (b) of
Section 5.01;

(iv) on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn), the
Borrower shall be in compliance with the covenants set forth in Sections 6.12
and 6.13 as of the end of the latest fiscal quarter for which internal financial
statements are available;

(v) the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Loans pursuant to Section 2.09(d); and

 

-47-



--------------------------------------------------------------------------------

(vi) the Borrower shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Effective Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent.

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:

(i) terms and provisions of term loans made pursuant to the Incremental Term
Commitments (the “Incremental Term Loans”) shall be, except as otherwise set
forth herein or in an Accession Agreement (as defined below), identical to the
Term Loans (it being understood that Incremental Term Loans may be a part of the
Term Loans) and to the extent that the terms and provisions of Incremental Term
Loans are not identical to the Term Loans (except to the extent permitted by
clause (iii), (iv) or (v) below) they shall be reasonably satisfactory to the
Administrative Agent; provided that in any event the Incremental Term Loans must
comply with clauses (iii), (iv) and (v) below;

(ii) the terms and provisions of Revolving Loans made pursuant to new
Commitments shall be identical to the Revolving Loans;

(iii) the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the remaining weighted average life to maturity of the then
existing Term Loans;

(iv) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Term Maturity Date;

(v) the Applicable Rate for Incremental Term Loans shall be determined by the
Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Rate for any Incremental Term Loan is greater than the
Applicable Rate for the Term Loans by more than 50 basis points, then the
Applicable Rate for the Term Loans shall be increased to the extent necessary so
that the Applicable Rate for the Incremental Term Loans is not more than 50
basis points higher than the Applicable Rate for the Term Loans, and the
Applicable Rate for Revolving Loans shall be increased by the same number of
basis points as the Applicable Rate for the Term Loan is increased; provided,
further, that in determining the Applicable Rate applicable to the Term Loans
and the Incremental Term Loans, (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders of the Term Loans or the Incremental Term Loans in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity), (y) customary
arrangement or commitment fees payable to the Arranger (or its respective
affiliates) in connection with the Term Loans or to one or more arrangers (or
their affiliates) of the Incremental Term Loans shall be excluded; and (z) if
the Adjusted LIBO Rate in respect of any such Incremental Term Facility includes
an interest rate floor greater than the Adjusted LIBO Rate then applicable to
any existing Term Loans, such increased amount shall be equated to interest
margin for purposes of

 

-48-



--------------------------------------------------------------------------------

determining whether an increase to the applicable interest margin under such
existing Term Loans shall be required.

The Incremental Commitments shall be effected by an accession agreement (the
“Accession Agreement”) executed by the Borrower, the Administrative Agent and
each Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. The Accession Agreement may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent, to effect the provisions of this Section 2.09. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans or Term Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Loans made pursuant to
Incremental Revolving Commitments and Incremental Term Loans that are Term
Loans, respectively, made pursuant to this Agreement. This Section 2.09 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

(d) Adjustment of Revolving Loans. To the extent the Commitments being increased
on the relevant Increase Effective Date are Incremental Revolving Commitments,
then each Revolving Lender that is acquiring an Incremental Revolving Commitment
on the Increase Effective Date shall make a Revolving Loan, the proceeds of
which will be used to prepay the Revolving Loans of the other Revolving Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Revolving Loans outstanding are held by the Revolving Lenders pro
rata based on their Revolving Commitments after giving effect to such Increase
Effective Date. If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with
Section 2.02(b).

(e) Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrower in an amount equal to its new Commitment.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Accession Agreement. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of Term Loans or any such new
Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay:

 

-49-



--------------------------------------------------------------------------------

(i) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan of such Lender on the Revolving Maturity
Date,

(ii) to the Administrative Agent, on the last Business Day of each month set
forth below, for the ratable account of the Lenders, the aggregate principal
amount of all Term Loans set forth below (which installments shall be reduced as
a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.11):

 

Principal Payment Date

   Amortization Payment  

September 2012

   $ 3,125,000   

December 2012

   $ 3,125,000   

March 2013

   $ 3,125,000   

June 2013

   $ 3,125,000   

September 2013

   $ 3,125,000   

December 2013

   $ 3,125,000   

March 2014

   $ 3,125,000   

June 2014

   $ 3,125,000   

September 2014

   $ 3,125,000   

December 2014

   $ 3,125,000   

March 2015

   $ 3,125,000   

June 2015

   $ 3,125,000   

September 2015

   $ 53,125,000   

December 2015

   $ 53,125,000   

March 2016

   $ 53,125,000   

June 2016

   $ 53,125,000   

; provided that the final principal repayment installment of the Term Loans
shall be repaid on the Term Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of the Term Loans outstanding on such
date,

(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due

 

-50-



--------------------------------------------------------------------------------

and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

(b) In the event and on such occasion that the aggregate Revolving Exposures of
all Revolving Lenders exceeds the aggregate Revolving Commitments, the Borrower
shall prepay Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(i)) in an aggregate amount equal
to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, on the day such Net Proceeds are received (or, in the case
of a Prepayment Event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, within 10 Business Days after such Net Proceeds are
received), prepay Term Borrowings in an aggregate amount equal to such Net
Proceeds; provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event”, if the Borrower shall
prior to the date of the required prepayment deliver to the Administrative Agent
a certificate of a Financial Officer to the effect that the Borrower and the
Subsidiaries intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 365 days (or, if the Borrower or
any Subsidiary has, prior to the expiration of such 365-day period, entered into
a binding commitment to so reinvest such Net Proceeds, within 180 days after the
date of such commitment) after receipt of such Net Proceeds, to acquire assets
to be used in the business of the Borrower and the Subsidiaries, and certifying
that no Event of Default has occurred and is continuing then no prepayment shall
be required pursuant to this paragraph in respect of the Net Proceeds in respect
of such event (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any such Net Proceeds
therefrom that have not

 

-51-



--------------------------------------------------------------------------------

been so applied by the end of such 365-day period (or, if applicable, such
180-day period), at which time a prepayment shall be required in an amount equal
to the Net Proceeds that have not been so applied.

(d) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(e) of this Section.

(e) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery or facsimile) of any prepayment hereunder (i) in the case of
prepayment of a LIBO Rate Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, (A) if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08 and (B) a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other financings or asset dispositions, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the prepayment date specified in such
notice) if such condition is not satisfied. Promptly following receipt of any
such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue, for each day at the
Applicable Rate for such day, on the average daily unused amount of the
Revolving Commitment of such Lender for each day during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

 

-52-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue for each day at the Applicable Rate
used to determine the interest rate applicable to LIBO Rate Revolving Loans for
such day, on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) for each day
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and such Issuing Bank on the
aggregate LC Exposure attributable to Letters of Credit issued by such Issuing
Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) for each day during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any such LC Exposure, as
well as each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent and the Arranger, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower, the Administrative Agent and the Arranger.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each LIBO Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as

 

-53-



--------------------------------------------------------------------------------

well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% per annum plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 2% per annum plus the rate applicable to ABR Revolving
Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBO Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a LIBO Rate Borrowing, such Borrowing
shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

 

-54-



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Rate Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) in respect
of its LIBO Rate Loans or its participation in or issuance or maintenance of
Letters of Credit, other than, in each case, any increase in cost attributable
to Indemnified Taxes, Other Taxes and Excluded Taxes (as to which Section 2.17
shall solely govern), then the Borrower will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such

 

-55-



--------------------------------------------------------------------------------

increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(e) and is revoked in accordance therewith), or (d) the
assignment of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a LIBO
Rate Loan, such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender in good faith to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the LIBO Rate
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or the applicable withholding agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or the applicable
withholding agent shall make such deductions and (iii) the Borrower or the
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

-56-



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
each Lender and each Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, the Collateral Agent, such Lender or such Issuing Bank, as
the case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

If the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank is entitled to an exemption from or reduction of Indemnified Taxes or Other
Taxes with respect to payments under this Agreement or any other Loan Document,
it shall deliver to the Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate. Without limiting the foregoing, each Foreign Lender, before it
signs and delivers this Agreement, in the case of each Foreign Lender party
hereto on the Effective Date, or before it becomes a Lender, in the case of each
other Foreign Lender, and from time to time thereafter, before the date any such
form expires or becomes obsolete or invalid, shall provide the Borrower (with a
copy to the Administrative Agent) with, as appropriate (i) Internal Revenue
Service Form W-8BEN in duplicate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party and
which exempts such Foreign Lender from United States withholding tax or reduces
the rate of withholding tax on payments of interest for the account of such
Foreign Lender, (ii) Internal Revenue Service Form W-8BEN in duplicate, or any
successor form prescribed by the Internal Revenue Service and a statement signed
under penalty of perjury that it is not (A) a “bank” as described in
Section 881(c)(3)(A) of the Code, (B) a 10% shareholder of the Borrower (within
the meaning of Section 871(h)(3)(B) of the Code) or (C) a controlled foreign
corporation related to the Borrower within the meaning of Section 864(d)(4) of
the Code, (iii) where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s)), or (iv) Internal Revenue Service
Form W-8ECI in duplicate, or any successor form prescribed by the Internal
Revenue Service, certifying that the income receivable pursuant to the Loan
Documents is effectively connected with the conduct of such Foreign Lender’s
trade or business in the

 

-57-



--------------------------------------------------------------------------------

United States and exempt from United States withholding tax. Notwithstanding
anything to the contrary in this Section 2.17(e), no Lender shall be required to
deliver any documentation that it is not legally eligible to deliver.

(e) If the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, the Collateral Agent, such Lender or such Issuing Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent, the Collateral Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Collateral Agent, such Lender or
such Issuing Bank in the event the Administrative Agent, the Collateral Agent,
such Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower or any other Person.

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

(g) For purposes of this Section 2.17, the term “Lender” shall include the
Issuing Banks and the Swingline Lender.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account specified by
the Administrative Agent for the account of the applicable Lenders or, in any
such case, to such other account as the Administrative Agent shall from time to
time specify in a notice delivered to the Borrower, except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified

 

-58-



--------------------------------------------------------------------------------

therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as

 

-59-



--------------------------------------------------------------------------------

the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid (it being
understood that the Borrower shall not be deemed to be in breach of any of its
obligations hereunder solely as a result of such application by the
Administrative Agent of any amounts received by it from or on behalf of the
Borrower for the account of such Lender).

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, a Potential Defaulting Lender or otherwise
defaults in its obligation to fund Loans hereunder, or if any Lender has failed
to consent to a proposed amendment, waiver, modification, discharge or
termination which pursuant to the terms of Section 9.02 requires the consent of
all of the Lenders affected and with respect to which the Required Lenders shall
have granted their consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, each Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it

 

-60-



--------------------------------------------------------------------------------

hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments and
(iv) in the case of any such assignment resulting from the failure to provide a
consent, the assignee shall have given such consent. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver, consent or approval by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.20. Defaulting Lenders.

(a) Cash Collateral Call. If any Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, if any Letter of
Credit or Swingline Loan is at the time outstanding, the Issuing Bank and the
Swingline Lender, as the case may be, may (except, in the case of a Defaulting
Lender, to the extent the Commitments have been fully reallocated pursuant to
Section 2.20(b), by notice to the Borrower and such Defaulting Lender or
Potential Defaulting Lender through the Administrative Agent, require the
Borrower to Cash Collateralize the obligations of the Borrower to the Issuing
Bank and the Swingline Lender in respect of such Letter of Credit or Swingline
Loan in amount at least equal to 105% of the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender or
such Potential Defaulting Lender to be applied pro rata in respect thereof, or
to make other arrangements satisfactory to the Administrative Agent, and to the
Issuing Bank and the Swingline Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender.

(b) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding LC Exposure and any outstanding
Swingline Exposure of such Defaulting Lender:

(i) the LC Exposure and the Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (a) the sum of each Non-Defaulting Lender’s total
Revolving Exposure, total Swingline Exposure and total LC Exposure may not in
any event exceed the Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (b) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure and Swingline Exposure cannot be so reallocated,
whether by reason of the first proviso in clause (1) above or otherwise, the
Borrower will, not later than one Business Day after demand by the
Administrative Agent (at the

 

-61-



--------------------------------------------------------------------------------

direction of the Issuing Bank and/or the Swingline Lender, as the case may be),
(a) Cash Collateralize the obligations of the Borrower to the Issuing Bank and
the Swingline Lender in respect of such LC Exposure or Swingline Exposure, as
the case may be, in an amount at least equal to the aggregate amount of the
unreallocated portion of such LC Exposure or Swingline Exposure, or (b) in the
case of such Swingline Exposure, prepay (subject to clause (iii) below) and/or
Cash Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, and to the Issuing Bank
and the Swingline Lender, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; and

(iii) any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.20(f)) the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender (pro rata as to
the respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(c) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, each of the Issuing Bank and the Swingline Lender
is hereby authorized by the Borrower (which authorization is irrevocable and
coupled with an interest) to give, in its discretion, through the Administrative
Agent, a Borrowing Request for a Revolving Loan pursuant to Section 2.03 in such
amounts and in such times as may be required to (i) reimburse an outstanding LC
Disbursement, (ii) repay an outstanding Swingline Loan, and/or (iii) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit or Swingline
Loan.

 

-62-



--------------------------------------------------------------------------------

(d) Fees. Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.12(a) and
Section 2.12(b) (without prejudice to the rights of the Non-Defaulting Lenders
in respect of such fees), provided that (a) to the extent that all or a portion
of the LC Exposure or the Swingline Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.20(b), such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (b) to the extent that
all or any portion of such LC Exposure or Swingline Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank and the Swingline Lender, as applicable (and the pro rata
payment provisions of Section 2.18 will automatically be deemed adjusted to
reflect the provisions of this Section).

(e) Termination of Defaulting Lender Commitment. The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than one
Business Day’s prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of
Section 2.20(b)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender.

(f) Cure. If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that a Lender is no longer
a Defaulting Lender or a Potential Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.20(b)), such Lender will, to the
extent applicable, purchase at par such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Exposure, LC Exposure and
Swingline Exposure of the Lenders to be on a pro rata basis in accordance with
their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender or Potential Defaulting Lender and will be a Non-Defaulting
Lender (and such Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender or Potential Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender or Potential Defaulting Lender.

(g) So long as any Lender is a Defaulting Lender, such Lender will not be a
Permitted Secured Hedge Bank with respect to any Permitted Secured Hedge entered
into while such Lender was a Defaulting Lender.

 

-63-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
organization and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, has all requisite power and authority and all Governmental Approvals
(including without limitation those required by Medicaid Regulations and
Medicare Regulations) to carry on its business as now conducted and as proposed
to be conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document are within such Loan
Party’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational and, if required, stockholder
or other equity holder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable against the Borrower or such Loan
Party (as the case may be) in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally, concepts of reasonableness and general principles
of equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document. (a) do not require any consent or approval of, registration
or filing with or any other action by any Governmental Authority, except such as
have been obtained or made and are in full force and effect and filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, bylaws or other
organizational documents of the Borrower or any of the Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
the Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of the Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the Subsidiaries, except Liens created under the Loan
Documents, in each case (other than, in the case of clause (b), with respect to
any violations of charter, bylaws or other organizational documents referred to
therein) except where the foregoing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and related statements of operations, stockholder’s equity and
cash flows of the Borrower and its subsidiaries as of and for the three fiscal
years ended December 31, 2010, reported on by KPMG, LLP and
PricewaterhouseCoopers LLP, independent public accountants, as included in the
Borrower’s Form 10-K. Such consolidated financial statements present fairly, in
all material respects, the consolidated financial position and consolidated
results of operations and cash flows of the Borrower and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP.

(b) Except as disclosed in the financial statements referred to above or the
notes thereto, none of the Borrower or the Subsidiaries has, as of the Effective
Date, any material contingent liabilities, unusual long-term commitments or
unrealized losses.

(c) There has been no material adverse change in the business, operations,
assets, financial condition or results of operations of the Borrower and the
Subsidiaries, taken as a whole, since December 31, 2010.

SECTION 3.05. Properties.

(a) Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including its Mortgaged Properties), except for Liens permitted by
Section 6.02.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) As of the Effective Date, none of the Borrower and the Subsidiaries owns any
real property.

SECTION 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Subsidiaries that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
or otherwise has knowledge of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

-65-



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation, Medicaid Regulations, Medicare Regulations, ERISA and environmental
matters) and, as of the Effective Date, all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is or is required to register as an “investment company” under the
Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed by
them, all such Tax returns are true, correct and complete in all material
respects, and the Borrower and the Subsidiaries have paid all Taxes shown to be
due and payable on such returns, except (a) any Taxes that are being contested
in good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has, to the extent required by GAAP, set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. There is no current, proposed or pending audit,
assessment, deficiency or other claim relating to Taxes against any Loan Party
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect. Each Loan Party has made adequate provisions in
accordance with GAAP for all material Taxes not yet due and payable. None of the
Loan Parties has “participated” in a “listed transaction” within the meaning of
Treas. Reg. Section 1.6011 -4, except as would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each of the Borrower and its Subsidiaries
is in compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder as such provisions apply to
any Plan or any employee benefit plan of the Borrower or its Subsidiaries except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.11. Disclosure. The Information Memorandum and the other reports,
financial statements, certificates and other written information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being recognized that projections as to future events are

 

-66-



--------------------------------------------------------------------------------

not to be viewed as facts and that actual results during the period or periods
covered thereby may differ significantly from the projected results and such
differences may be material.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, (a) each Subsidiary of the Borrower as of
the Effective Date, identifying each Subsidiary that is a Subsidiary Loan Party
as such.

SECTION 3.13. Insurance. As of the Effective Date, all material premiums in
respect of insurance maintained by the Borrower and the Subsidiaries have been
paid. The Borrower believes that the insurance maintained by or on behalf of the
Borrower and the Subsidiaries is adequate.

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose which entails a
violation (including on the part of any Lender) of Regulation U or X of the
Board.

SECTION 3.15. Solvency. Immediately following the making of each Loan made on
the Effective Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of the Borrower and the
Subsidiaries, on a consolidated basis, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of the Borrower and the Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and the Subsidiaries, on a consolidated basis, will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Borrower and
the Subsidiaries, on a consolidated basis, will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the
Effective Date.

SECTION 3.16. Collateral Matters.

(a) When executed and delivered, the Collateral Agreement will be effective to
create in favor of the Collateral Agent for the ratable benefit of the Secured
Parties a valid security interest in the Collateral (as defined therein) in
which a security interest may be created under Article 9 of the Uniform
Commercial Code and (i) when the Collateral (as defined therein) constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Collateral Agent thereunder together with instruments of transfer duly
endorsed in blank, the security interest of the Collateral Agent therein will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the pledgors thereunder in such Collateral, prior and superior
in right to any other Person (subject only to Liens permitted under
Section 6.02), and (ii) when financing statements in appropriate form are filed
in the jurisdiction of organization of the applicable Loan Party specified in
the Perfection Certificate, the security interest of the Collateral Agent
therein will constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing Uniform
Commercial Code financing

 

-67-



--------------------------------------------------------------------------------

statements therein, prior and superior to the rights of any other Person
(subject only to Liens permitted under Section 6.02).

(b) Each Mortgage, upon execution and delivery by the parties thereto and the
recording and filing thereof in the applicable jurisdiction specified therein,
will create in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, a legal, valid, enforceable and perfected Lien on all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, prior and superior in right
to any other Person (but subject to Liens or other encumbrances for which
exceptions are taken in the policies of title insurance delivered in respect of
the Mortgaged Properties and subject to Liens permitted under Section 6.02).

(c) Upon the recordation of the applicable IP Agreement with the United States
Patent and Trademark Office and the United States Copyright Office, the security
interest of the Collateral Agent created under the Collateral Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Intellectual Property (as defined in the
Collateral Agreement) that constitutes Collateral (as defined in the Collateral
Agreement) in which a security interest may be perfected by filing in the United
States Patent and Trademark Office or the United States Copyright Office, in
each case prior and superior in right to any other Person, subject to Liens
permitted under Section 6.02 (it being understood that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks and trademark
applications or copyrights, respectively, acquired by the Loan Parties after the
Effective Date).

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder and the obligations of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page) that such party
has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Stites & Harbison, PLLC, special counsel for the Borrower,
substantially in the form of Exhibit D-1, and (ii) Holland & Knight LLP, special
counsel to the Subsidiary Loan Parties organized in California, substantially in
the form of Exhibit D-2.

 

-68-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party and any other
legal matters relating to the Loan Parties or the Loan Documents, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(d) The Administrative Agent shall have received a certificate of the Borrower,
dated the Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in paragraph (h) of this
Section and paragraphs (a) and (b) of Section 4.02.

(e) The Collateral and Guarantee Requirement shall be satisfied and the
Administrative Agent shall have received a completed Perfection Certificate of
the Borrower, dated the Effective Date and signed by a Financial Officer of the
Borrower, together with all schedules contemplated thereby, and, subject to
Section 5.13, the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.02
or have been, or substantially simultaneously with the initial funding of Loans
on the Effective Date will be, released.

(f) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 is in effect, together with endorsements naming the
Collateral Agent, for the benefit of the Secured Parties, as additional insured
and loss payee thereunder to the extent required under Section 5.07.

(g) The Administrative Agent shall have received a customary certificate of the
Borrower, dated the Effective Date and signed by the chief financial officer of
the Borrower, certifying as to the solvency (within the meaning of Section 3.15)
on the Effective Date of the Borrower.

(h) All Indebtedness and Guarantees of the Borrower and the Subsidiaries
outstanding on the Effective Date (other than Earn-Out Obligations and the
Indebtedness referred to in clauses (B) and (C) below) shall have been, or
substantially simultaneously with the initial funding of the Loans on the
Effective Date shall be, repaid or repurchased in full, all commitments relating
thereto shall have been, or substantially simultaneously with the initial
funding of the Loans on the Effective Date shall be, terminated, all letters of
credit issued thereunder shall have been terminated, backstopped through the
issuance of Letters of Credit hereunder or shall have become Letters of Credit
hereunder, and all Liens or security interests related thereto shall have been,
or substantially simultaneously with the initial funding of the Loans on the
Effective Date shall be, terminated or released, in each case on terms
reasonably satisfactory to the Administrative Agent, and the Borrower and the
Subsidiaries shall have outstanding no Indebtedness or preferred Equity
Interests other than (A) the Loans, (B) the Indebtedness set forth on Schedule
6.01

 

-69-



--------------------------------------------------------------------------------

and (C) other Indebtedness in an aggregate principal amount for all such
Indebtedness not to exceed $1,000,000.

(i) All governmental, shareholder and third-party approvals and consents
required in connection with this Agreement and the Loan Documents and the
Guarantees and security interests in respect thereof that are material to the
interests of the Lenders, shall have been received and shall be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken by any applicable authority.

(j) There shall not exist any action, suit, investigation, litigation or
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or governmental authority that (i) has had or could
reasonably be expected to have a material adverse effect on the Borrower and the
Subsidiaries, taken as a whole, or any of the transactions contemplated hereby,
or (ii) relates to the financing transactions contemplated hereby which could
reasonably be expected to adversely affect the interests of the Lenders.

(k) All costs, fees, reasonable, documented, out-of-pocket expenses (including,
without limitation, reasonable, documented, out-of-pocket fees and expenses of
external counsel to the Arranger and the Administrative Agent) and other
compensation payable to Citibank, the Arranger or the Lenders shall have been
paid, in each case to the extent invoiced at least one Business Day prior to the
Effective Date.

(l) After giving effect to any Borrowings under this Agreement on the Effective
Date, the aggregate amount of Revolving Loans outstanding shall not be greater
than $58,000,000.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except in the case of any such
representation or warranty that expressly relates to a prior date or dates, in
which case such representation or warranty shall be true and correct on and as
of such prior date or dates.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, the

 

-70-



--------------------------------------------------------------------------------

Issuing Bank will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit, to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, and the Swingline
Lender will not be required to make any Swingline Loan, unless the Issuing Bank
or the Swingline Lender, as the case may be, is satisfied that any exposure that
would result therefrom is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof
satisfactory to the Issuing Bank or Swingline Lender.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (or, if
later, by the date the Annual Report on Form 10-K of the Borrower for such
fiscal year would have been required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
consolidated statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case, in comparative form
the figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or, if later, by the date the Quarterly Report
on Form 10-Q of the Borrower for such fiscal quarter would have been required to
be filed under the rules and regulations of the SEC, giving effect to any
automatic extension available thereunder for filing of such form), its
consolidated balance sheet and related consolidated statement of operations as
of the end of and for such fiscal quarter and related consolidated statements of
operations and cash flows for the then elapsed portion of the fiscal year,
setting forth in each case, in comparative form the figures for the

 

-71-



--------------------------------------------------------------------------------

corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that, with respect to any such consolidated financial statements, the
filing with the SEC of a Section 302 certification and a Section 906
certification by a Financial Officer of the Borrower in conjunction with any
Quarterly Report on Form 10-Q of the Borrower that contains such consolidated
financial statements shall be deemed to satisfy the requirement under this
clause (b) to provide the specified certification by a Financial Officer of the
Borrower);

(c) within five Business Days after any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower,
which shall be in the form of Exhibit E, (i) certifying as to whether any
Default has occurred and is continuing, and specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Sections
6.12 and 6.13, (iii) stating whether any change in GAAP or in the application
thereof has occurred and (iv) certifying that all notices required to be
provided under Sections 5.03 and 5.11 have been provided;

(d) (i) within five Business Days after any delivery of financial statements
under clause (a) or (b) above, the supplements to the schedule referred to in
Section 4.04(a) of the Collateral Agreement and (ii) within five Business Days
after any delivery of financial statements under clause (a) above, the
supplements to the schedule referred to in Section 4.04(b) of the Collateral
Agreement;

(e) as soon as available and in any event no later than March 31 of each fiscal
year, the Borrower’s budget for such fiscal year, setting forth the assumptions
used in preparing such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange (other than registration statements on Form S-8 or, to the extent
publicly available, any exhibits to any such report, proxy statement or other
materials), or distributed by the Borrower to its shareholders generally, as the
case may be; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; provided that no
patient-specific information shall be required to be delivered in violation of
any law, rule or regulation of any Governmental Authority, and no information
shall be required to be delivered if in the reasonable judgment of the
applicable Loan Party’s counsel such delivery would result in the waiver of any
attorney-client or other similar privilege with respect thereto.

 

-72-



--------------------------------------------------------------------------------

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov or the Borrower at http://www.pharmerica.com. Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
legal name, (b) in any Loan Party’s Federal Taxpayer Identification Number or
identification number, if any, issued to it by the jurisdiction under the laws
of which it is organized, (c) in the jurisdiction of any Loan Party’s
organization or (d) in the type of organization of any Loan Party or its
corporate structure. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as and to the extent
required by the Security Documents.

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence (provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, 6.04 or 6.05) and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names used in
its business.

 

-73-



--------------------------------------------------------------------------------

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its obligations, including Tax liabilities, before the
same shall become delinquent or in default, except where (a)(i) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(ii) the Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto to the extent required under GAAP and (iii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation or (b) the failure to make such
payments, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. Except to the extent that the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, the Borrower will, and will cause each of
the Subsidiaries to, keep and maintain all property used in its business in good
working order and condition, ordinary wear and tear excepted.

SECTION 5.07. Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts (with no greater risk retention, as
reasonably determined by the Borrower) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. The Borrower will use
commercially reasonable efforts to provide at least 60 days’ prior written
notice to the Collateral Agent of cancellation of any such policy. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. Each such
policy (other than policies with respect to which the following actions
customarily are not required, as reasonably determined by the Administrative
Agent, including crime, fiduciary, director & officer or workers’ compensation
insurance policies) of insurance shall (a) name the Collateral Agent, on behalf
of the Secured Parties, as an additional insured thereunder, and (b) in the case
of each casualty insurance policy of any Loan Party, contain a loss payable
clause or endorsement, reasonably satisfactory in form and substance to the
Administrative Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder.

If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

SECTION 5.08. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity with GAAP, in all
material respects, shall be made of all dealings and transactions in relation to
its business and activities. The Borrower will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its

 

-74-



--------------------------------------------------------------------------------

properties, to examine and make extracts from its books and records (other than
patient-related information the disclosure of which to such Person is prohibited
by any law, rule or regulation of any Governmental Authority), and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that unless an Event of Default shall have occurred and be continuing,
only the Administrative Agent, and representatives or agents of the
Administrative Agent designated by the Administrative Agent, may conduct such
visits and such visits shall be limited to no more than a single visit in each
calendar year; and (ii) no such discussion with any such independent accountants
shall be permitted unless the Borrower shall have received reasonable notice
thereof and a reasonable opportunity to participate therein.

SECTION 5.09. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Medicare
Regulations, Medicaid Regulations, Environmental Laws and ERISA and the rules
and regulations thereunder), except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.10. Use of Proceeds and Letters of Credit. The proceeds of the Term
Loans will be used only (a) to refinance in full the amount outstanding under
the Credit Agreement dated as of July 31, 2007 among PharMerica Corporation and
JP Morgan Chase Bank, N.A., as administrative agent, (b) to the extent of any
excess thereof after application pursuant to clause (a) above, to pay fees and
expenses incurred in connection with this financing and (c) to the extent of any
excess thereof after application pursuant to the foregoing clauses (a) and (b),
for general corporate purposes of the Borrower and the Subsidiaries. The
proceeds of the Revolving Loans and Swingline Loans will be used only for
working capital and other general corporate purposes of the Borrower and the
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose which entails a violation (including on the part
of any Lender) of Regulation U or X of the Board. Letters of Credit will be used
only for general corporate purposes of the Borrower and the Subsidiaries.

SECTION 5.11. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date, the Borrower will, as promptly as
practicable, and in any event within 90 days (or such longer period as the
Administrative Agent may agree to in writing) after such Subsidiary is formed or
acquired, notify the Administrative Agent and the Lenders thereof and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary (if it is a Subsidiary Loan Party) and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party. The foregoing shall not affect, in connection with any Permitted
Acquisition, the obligations of the Borrower set forth in the definition of the
term “Permitted Acquisition”.

SECTION 5.12. Further Assurances.

(a) The Borrower will, and will cause each Subsidiary Loan Party to, execute any
and all further documents, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the

 

-75-



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied at all
times, all at the reasonable expense of the Loan Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b) If any material assets (including any fee interests in real property or
improvements thereto having a Fair Market Value in excess of $10,000,000 but
excluding any other interests in real property or any other assets of a type not
theretofore included in the Collateral) are acquired by the Borrower or any
Subsidiary Loan Party after the Effective Date (other than assets constituting
Collateral under the Collateral Agreement that become subject to the Lien of the
Collateral Agreement upon the acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, will cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties.

SECTION 5.13. Post-Closing Lien Searches. The Loan Parties shall have delivered
to the Administrative Agent within 7 days after the Effective Date or such later
date as agreed to by the Administrative Agent, certified copies of the lien
searches with respect to the entities set forth on Schedule 5.13, none of which
encumber the Collateral covered or intended to be covered by the Security
Documents, other than Permitted Encumbrances and any other Liens for which the
Administrative Agent shall have received satisfactory evidence that UCC
termination statements and all other filings or recordings have been made in the
appropriate offices as may be required under applicable law to terminate of
record such Liens.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the date hereof and set forth in Schedule 6.01,
and Refinancing Indebtedness in respect thereof;

(iii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (A) any such Indebtedness of
a Loan Party to any Subsidiary that is not a Loan Party is subordinated to the
Obligations on

 

-76-



--------------------------------------------------------------------------------

terms customary for intercompany subordinated Indebtedness that are reasonably
satisfactory to the Borrower and the Administrative Agent and (B) Indebtedness
of any Subsidiary that is not a Loan Party to the Borrower or any Subsidiary
Loan Party shall be subject to Section 6.04;

(iv) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party shall be subject to Section 6.04;

(v) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and Refinancing Indebtedness in respect of any
such Indebtedness; provided that (A) such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (v) at any time outstanding shall not, when taken together with the
Attributable Debt in respect of all sale and leaseback transactions then
outstanding under Section 6.06, exceed $50,000,000;

(vi) Indebtedness of any Person that becomes a Subsidiary after the date hereof
in connection with any Permitted Acquisition; provided that such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(B) the aggregate principal amount of Indebtedness permitted by this clause
(vi) shall not exceed $20,000,000 at any time outstanding;

(vii) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds;

(viii) other unsecured Indebtedness of Loan Parties if, at the time of and
immediately after giving effect to such Indebtedness (A) no Default shall have
occurred and be continuing, (B) the Borrower shall be in compliance with a
Leverage Ratio that is 0.25 less than the Leverage Ratio for the relevant period
set forth in Section 6.12 (the “Unsecured Debt Incurrence Ratio”) or, if the
Borrower is not in compliance with the Unsecured Debt Incurrence Ratio, the Net
Proceeds of such unsecured Indebtedness acquired pursuant to this clause
(viii) shall be applied on the date of the incurrence thereof to prepay Term
Loans in accordance with Section 2.11(c), but only the amount of such Net
Proceeds that is necessary to cause the Borrower to be in compliance with the
Unsecured Debt Incurrence Ratio, and (C) the maturity of such Indebtedness shall
not be earlier, and the weighted average life to maturity of such Indebtedness
shall not be shorter, than that of the Term Loans;

(ix) other secured Indebtedness in an aggregate principal amount not exceeding
$10,000,000 at any time outstanding; and

 

-77-



--------------------------------------------------------------------------------

(x) (A) Earn-Out Obligations, or Guarantees thereof, by any Loan Party, (B) any
deferred compensation arrangements, and (C) any non-compete or consulting
obligations, in each case, incurred in connection with Permitted Acquisitions or
other acquisitions or investments consummated in accordance with this Agreement.

(b) The Borrower will not permit any Subsidiary that is not a Loan Party to
issue any preferred stock or other preferred Equity Interests unless a Loan
Party has, or will concurrently be issued, preferred stock or other preferred
Equity Interests that are pari passu with the preferred stock or preferred
Equity Interests to be issued by such Subsidiary with ownership interests in
such Subsidiary in direct proportion to such Loan Party’s ownership of capital
stock.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof by more than the amount of the
accrued interest thereon and fees, expenses and premiums paid in connection with
such extension, renewal or replacement;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof by more than the amount of the accrued
interest thereon and fees, expenses and premiums paid in connection with such
extension, renewal or replacement;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (v) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the

 

-78-



--------------------------------------------------------------------------------

cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such Liens shall not apply to any other property or assets of the Borrower
or any Subsidiary;

(f) Liens on assets or property of any Subsidiary securing Indebtedness or other
obligations of such Subsidiary owing to a Loan Party and Liens on assets and
property of any Foreign Subsidiary securing Indebtedness or other obligations
owing to a Foreign Subsidiary; and

(g) other Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding $10,000,000 at any time outstanding.

Furthermore, the Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any purchase option, call or similar
right of a third party with respect to any Equity Interests of any Subsidiary,
other than (i) in connection with the sale, transfer or other disposition of the
Equity Interests in such Subsidiary held by the Borrower and the Subsidiaries in
a transaction permitted under Section 6.05, customary rights contained in
agreements relating to such sale, transfer or other disposition applicable
pending completion thereof and (ii) in the case of any Subsidiary that is not a
wholly owned Subsidiary, any put and call, buy-sell or similar arrangements and
minority interest distribution and dividend rights set forth in its
organizational documents or any related joint venture, shareholder, operating or
similar agreement.

SECTION 6.03. Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Person
may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary (and, if any party to such merger is a Subsidiary Loan Party, is a
Subsidiary Loan Party), (iii) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders, and (iv) any such merger, consolidation, liquidation or dissolution
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall be permitted if it is also permitted under Section 6.04 or
6.05.

(b) The Borrower will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto, which shall include,
without limitation, other fields of enterprise within the long term care
business and the pharmacy and other healthcare distribution business.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests in or
evidences of indebtedness or other securities

 

-79-



--------------------------------------------------------------------------------

(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

(a) Permitted Investments;

(b) investments existing on the date hereof and set forth on Schedule 6.04;

(c) investments by the Borrower and the Subsidiaries in Equity Interests in any
entity that, after giving effect to such investment, would constitute a Foreign
Subsidiary or non-wholly owned Subsidiary; provided that (i) such Equity
Interests shall be pledged pursuant to the Collateral Agreement (subject to
(A) with respect to any existing non-wholly owned Subsidiary, limitations on the
ability to pledge Equity Interests as set forth in the charter, bylaws or other
the organizational documents of such non-wholly owned Subsidiary and (B) the
limitations applicable to voting Equity Interests of a Foreign Subsidiary
referred to in paragraph (b) of the definition of Collateral and Guarantee
Requirement), (ii) such investment shall be in the form of cash and/or
Indebtedness permitted under this Agreement, (iii) the Leverage Ratio determined
on a pro forma basis immediately after taking into account any such investments
shall be no more than 0.75 greater than the Leverage Ratio immediately prior to
such investments and (iv) the aggregate amount of such investments in any
Persons who, at the time of the calculation and after giving effect to such
investments, are not wholly owned Subsidiaries, shall not exceed $250,000,000;

(d) loans or advances made by the Borrower to any Subsidiary or made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Subsidiary to the Borrower shall, to the extent
required under the Collateral and Guarantee Requirement, be evidenced by a
promissory note pledged pursuant to the Collateral Agreement and (ii) the amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties shall be subject to the limitation set forth in clause (c) above;

(e) Guarantees by the Borrower of Indebtedness or other obligations of any
Subsidiary and Guarantees by any Subsidiary of Indebtedness or other obligations
of the Borrower or any other Subsidiary; provided that (i) any such Guarantee
constituting Indebtedness is permitted by Section 6.01 and (ii) the aggregate
amount of Indebtedness and other obligations of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall be subject to the limitation
set forth in clause (c) above;

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Hedging Agreements permitted under Section 6.07;

(h) Permitted Acquisitions;

 

-80-



--------------------------------------------------------------------------------

(i) investments consisting of extensions of credit in the nature of accounts
receivable arising in the ordinary course of business of the Borrower and the
Subsidiaries;

(j) prepaid expenses or lease, utility and other similar deposits, in each case
made in the ordinary course of business of the Borrower and the Subsidiaries;

(k) advances to officers, directors and employees of the Borrower and the
Subsidiaries in the ordinary course of business of the Borrower and the
Subsidiaries; provided that the aggregate amount of such advances outstanding at
any time shall not exceed $5,000,000;

(l) promissory notes or other obligations of officers or other employees of the
Borrower or any Subsidiary acquired in the ordinary course of business in
connection with such officers’ or employees’ acquisition of Equity Interests of
the Borrower (to the extent such acquisition is permitted under this Agreement),
so long as no cash, cash equivalents or other assets are advanced by the
Borrower or any Subsidiary in connection with such Investment;

(m) investments made as a result of the receipt of noncash consideration from a
sale, transfer or other disposition of any asset in compliance with
Section 6.05;

(n) [Reserved];

(o) other investments not exceeding $15,000,000 in the aggregate in any fiscal
year (it being understood that unused amounts of the cap in any fiscal year
(without giving effect to any amount carried over from a prior fiscal year) may
be carried over to the next succeeding fiscal year (but not any other fiscal
year) (provided that amounts deducted in any fiscal year shall first be deemed
to be allocated against the cap for such fiscal year before giving effect to any
carryover)); and

(p) other investments, provided that, at the time each such investment is made,
the aggregate amount of investments made in reliance upon this clause (p) shall
not exceed the Available Amount at such time; provided, that any amounts in this
Section 6.04 corresponding to non-cash investments shall be made at Fair Market
Value.

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
the Subsidiaries to issue any additional Equity Interest in such Subsidiary
(other than to the Borrower or another Subsidiary in compliance with
Section 6.04 or to the existing holders of its Equity Interests in proportion to
their existing holdings), except:

(a) sales of inventory and Permitted Investments in the ordinary course of
business, and sales of used or surplus equipment in the ordinary course of
business;

 

-81-



--------------------------------------------------------------------------------

(b) sales, transfers and dispositions to the Borrower or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section; provided that the aggregate Fair Market Value
of all assets sold, transferred or otherwise disposed of in reliance upon this
clause (c) shall not exceed, at the time of such transaction, the greater of
$75,000,000 or 10.0% of Consolidated Total Assets as of the end of the most
recent period of four consecutive fiscal quarters for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b);

(d) leases, licenses, subleases and sublicenses of assets in the ordinary course
of business of the Borrower and the Subsidiaries;

(e) sales, transfers and other dispositions of assets as part of the
consideration for investments permitted under Section 6.04(o) and 6.04(p); and

(f) Asset Swaps; provided that the aggregate Fair Market Value of all assets
exchanged in reliance upon this clause (f) shall not exceed, at the time of such
Asset Swap, 5.0% of Consolidated Total Assets as of the end of the most recent
period of four consecutive fiscal quarters for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b);

provided that all sales, transfers, leases and other dispositions permitted by
clause (c) above shall be made at Fair Market Value and for at least 75% cash
consideration.

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the Fair Market Value of
such fixed or capital asset; provided that the aggregate amount of the
Attributable Debt in respect of such sale and leaseback transactions under this
Section 6.06 at any time outstanding shall not, taken together with all then
outstanding Indebtedness incurred under Section 6.01(a)(v), exceed $50,000,000.

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, except Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary has bona fide exposure and not for
speculative purposes.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower will not, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that (i) the
Borrower may declare and pay dividends

 

-82-



--------------------------------------------------------------------------------

with respect to its Equity Interests payable solely in additional Equity
Interests (other than Disqualified Stock) otherwise permitted hereunder,
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (iii) the Borrower may make Restricted Payments pursuant to
and in accordance with stock option plans and other benefit plans for directors,
officers, employees, advisors or service providers, (iv) the Borrower may make
repurchases of its Equity Interests (A) in connection with the exercise or
settlement of stock options and other incentive awards, if such Equity Interests
represent all or a portion of the exercise price thereof or (B) deemed to occur
upon the withholding of a portion of such Equity Interests issued to directors,
officers or employees under an equity compensation program of the Borrower and
the Subsidiaries to cover withholding tax obligations of such persons in respect
of such issuance, and (v) so long as no Default shall have occurred and be
continuing (or shall result from the payment thereof), the Borrower may make
additional Restricted Payments, provided that, at the time of the making
thereof, the aggregate amount of Restricted Payments made in reliance upon this
clause (v) shall not exceed the Available Amount at such time; provided further
that, (1) in the case of clauses (iv) and (v) above, no such Restricted Payment
shall be made unless immediately after giving effect thereto the sum of (I) the
aggregate amount of available and unused Revolving Commitments and (II) the
aggregate amount of unrestricted cash and cash equivalents owned by the Loan
Parties on such date free and clear of all Liens (other than Liens created under
the Loan Documents, Liens constituting Permitted Encumbrances (other than
Permitted Encumbrances of the type referred to in clause (c) or (d) of the term
“Permitted Encumbrances”) or other nonconsensual Liens arising as a matter of
law) shall exceed $50,000,000 and (2) in the case of dividends declared by the
Borrower in reliance on clause (iv) above, and notwithstanding clause (1) above
or the continuance of a Default, the Borrower may pay any such dividends within
30 days after the date of declaration thereof if such payment would have been
permitted on the date of the declaration thereof.

(b) The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness, except (a) the prepayment of the
Loans in accordance with the terms of this Agreement, (b) regularly scheduled or
required repayments or redemptions of Indebtedness set forth in Schedule 6.01,
(c) with the proceeds of Refinancing Indebtedness permitted to be incurred in
compliance with Section 6.01 and (d) so long as (x) no Default or Event of
Default has occurred and is continuing and (y) the Borrower and its Subsidiaries
shall be in compliance on a pro forma basis with the covenants set forth in
Sections 6.12 and 6.13, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 5.01(a) or (b) as though such payment had been
made as of the first day of the fiscal period covered thereby, the Borrower and
its Subsidiaries may make any such payments in an aggregate amount equal to the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (d), such election to be specified in a written notice
of a Financial Officer of the Borrower calculating in reasonable detail the
Available Amount immediately prior to such election and the amount thereof
elected to be so applied.

SECTION 6.09. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any

 

-83-



--------------------------------------------------------------------------------

other transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and the Subsidiary Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.08, and
(d) compensation and indemnification of, and other employment arrangements with,
officers and directors.

SECTION 6.10. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Secured Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any amendment or modification expanding the scope of, any such
restriction or condition), (iii) clause (b) of the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of any asset or a Subsidiary pending such sale, provided such restrictions
and conditions apply only to the asset or Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases, licenses
and other contracts restricting the assignment thereof.

SECTION 6.11. Fiscal Year. The Borrower will not change its fiscal year to end
on any date other than December 31 or March 31; provided that in the event the
Borrower changes its fiscal year in accordance with this Section 6.11 (i) the
Borrower shall provide written notice to the Administrative Agent in advance of
any such change and (ii) the Borrower and the Administrative Agent shall enter
into any amendments to this Agreement (which shall not require the consent of
any other Lender) in order to give effect to such change, including such changes
as may be reasonably requested by the Borrower or the Administrative Agent in
order to ensure that such change of fiscal year is not adverse to the Loan
Parties or the Lenders in any material respect.

SECTION 6.12. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any fiscal quarter of the Borrower to exceed the ratio set
forth below opposite the period that includes such day:

 

Period

   Ratio  

From the end of the first full fiscal quarter ending after the Effective Date
through December 31, 2012

     4.00 to 1.00   

From January 1, 2013 through December 31, 2013

     3.75 to 1.00   

From January 1, 2014and thereafter

     3.50 to 1.00   

 

-84-



--------------------------------------------------------------------------------

SECTION 6.13. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio as of the last day of any fiscal quarter of the Borrower to be
less than 3.00 to 1.00.

SECTION 6.14. Capital Expenditures. The Borrower and the Subsidiaries will not
make Capital Expenditures (other than those funded with proceeds of asset sales
or insurance) in any fiscal year in an aggregate amount exceeding 3% of the
Consolidated Revenues of the Borrower for the then most recently ended fiscal
year of the Borrower (such amount for any fiscal year being referred to as the
“CapEx Amount” for such fiscal year); provided that (a) the portion of the CapEx
Amount for any fiscal year (but not in excess of 50% of the CapEx Amount for
such fiscal year) that has not been expended to make Capital Expenditures during
such fiscal year may be carried over for expenditure in the next succeeding
fiscal year and (b) Capital Expenditures made during any fiscal year shall be
deemed to use, first, any portion of the CapEx Amount for the preceding fiscal
year that has been carried over to such fiscal year pursuant to clause (a) above
and, second, the CapEx Amount for such fiscal year.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Subsidiary in any Loan Document or in connection
with any amendment or modification thereof or waiver thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
any Loan Document or in connection with any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04 (with respect to the existence of
the Borrower) or 5.10 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a),

 

-85-



--------------------------------------------------------------------------------

(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace period specified in the instrument evidencing or governing
such Material Indebtedness);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf, or,
in the case of any Hedging Agreement, the applicable counterparty, to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or, in the
case of any Hedging Agreement, to cause the termination thereof; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the sale or transfer of the property or assets securing such
Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (excluding any amount covered by insurance to the extent a
claim therefor has been made in writing and liability therefor has not been
denied by the

 

-86-



--------------------------------------------------------------------------------

insurer) shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events, has resulted in, or could reasonably be expected to result in, a
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000;

(m) any Lien purported to be created under any Security Document shall be
asserted by any Loan Party not to be, or any Lien (other than Liens on items of
Collateral that, individually and in the aggregate, are not material to the
interests of the Loan Parties or the Lenders) purported to be created under any
Security Document shall cease to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) as a
result of the Administrative Agent’s acts or omissions (other than those
resulting from a breach by the Borrower or any Subsidiary of their obligations
under the Loan Documents);

(n) any Guarantee purported to be created under any Loan Document, or any Loan
Document, shall cease to be, or shall be asserted by any Loan Party not to be,
in full force and effect, except upon the consummation of any transaction
permitted by this Agreement as a result of which the Subsidiary Loan Party
providing such Guarantee ceases to be a Subsidiary or upon the termination of
such Loan Document in accordance with its terms; or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
the case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

-87-



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

(a) Each of the Lenders and each of the Issuing Banks hereby irrevocably
appoints the Agents as its agents and authorizes the Agents to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent or the Collateral Agent, as the case may be, by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

(b) The bank serving as the Administrative Agent or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent or Collateral Agent hereunder.

(c) The Agents shall not have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) the Agents shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers that,
under the terms of the Loan Documents, such Agent is required to exercise as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances, as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents,
neither Agent shall have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as an Agent
or any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or wilful misconduct. Neither Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent. The Administrative Agent will not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

-88-



--------------------------------------------------------------------------------

(d) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The Agents
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by them, and shall not be
liable for any action taken or not taken by them in accordance with the advice
of any such counsel, accountants or experts.

(e) Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through its respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

(f) (i) The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Appointment Period”), then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. In addition and without any obligation on
the part of the retiring Administrative Agent to appoint, on behalf of the
Lenders, a successor Administrative Agent, the retiring Administrative Agent may
at any time upon or after the end of the Lender Appointment Period notify the
Borrower and the Lenders that no qualifying Person has accepted appointment as
successor Administrative Agent and the effective date of such retiring
Administrative Agent’s resignation. Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its

 

-89-



--------------------------------------------------------------------------------

sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

(ii) Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Swingline Loans or
Letters of Credit where such advance, issuance or extension is to occur on or
after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swing Line Bank, (ii) the retiring
Issuing Bank and Swing Line Bank shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
(iii) the successor Swing Line Bank shall enter into an Assignment and
Assumption and acquire from the retiring Swing Line Bank each outstanding Swing
Line Loan of such retiring Swing Line Bank for a purchase price equal to par
plus accrued interest and (iv) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

(g) Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Administrative Agent, the Lenders, the Issuing Banks and the
Borrower. Upon any such resignation, the Administrative Agent shall have the
right, with, unless an Event of Default shall have occurred and be continuing,
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed), and otherwise in consultation with the Borrower, to appoint a
successor. Upon the acceptance of its appointment as Collateral Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder. After the Collateral Agent’s resignation hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while it
was acting as Collateral Agent.

(h) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Issuing Bank
and/or the Swingline Lender may, upon prior written notice to the Borrower and
the Administrative Agent, resign as Issuing Bank or Swingline Lender,
respectively, effective at the close of business New York time on a date
specified in such notice (which date may not be less than 30 days after the date
of such notice); provided that such resignation by the Issuing Bank will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Bank; and provided, further, that such resignation by the Swingline
Lender will have no effect on its rights in respect of any outstanding Swingline
Loans or on the obligations of the Borrower or any Lender under this Agreement
with respect to any such outstanding Swingline Loan.

 

-90-



--------------------------------------------------------------------------------

(i) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender pursuant to clause (v) of the definition thereof, the Required Lenders
(determined after giving effect to Section 9.02) may by notice to the Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a replacement Administrative Agent hereunder. Such
removal will, to the fullest extent permitted by applicable law, be effective on
the earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date 30 days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent has been appointed).

(j) Each Lender acknowledges that it has, independently and without reliance
upon either Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the either Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or related
agreement or any document furnished hereunder or thereunder.

(k) None of the syndication agents, the senior managing agents, the managing
agents or the lead arranger and bookrunner named on the cover page of this
Agreement shall have any duties or responsibilities hereunder in its capacity as
such.

(l) In the event that Citibank or any of its Affiliates shall be or become an
indenture trustee under the Trust Indenture Act of 1939 (as amended, the “Trust
Indenture Act”) in respect of any securities issued or guaranteed by any Loan
Party, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any Obligation of such Loan Party
hereunder or under any other Loan Document by or on behalf of Citibank in its
capacity as the Administrative Agent or the Collateral Agent for the benefit of
any Lender Party under any Loan Document (other than Citibank or an Affiliate of
Citibank) and which is applied in accordance with the Loan Documents shall be
deemed to be exempt from the requirements of Section 311 of the Trust Indenture
Act pursuant to Section 311(b)(3) of the Trust Indenture Act.

To the extent required by any applicable law, the Agent shall withhold from any
payment to any Lender an amount equal to any applicable withholding Tax. If the
IRS or any Governmental Authority asserts a claim that the Agent did not
properly withhold Tax from any amount paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective), such Lender shall indemnify and hold harmless the
Agent (to the extent that the Agent has not already been reimbursed by the
Borrower and without limiting or expanding the obligation of the Borrower to do
so) for all amounts paid, directly or indirectly, by the Agent as tax or
otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses,

 

-91-



--------------------------------------------------------------------------------

whether or not such Tax was correctly or legally imposed or asserted by the
relevant Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Agent under this Article VIII.
The agreements in this Article VIII shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. Unless required by applicable
laws, at no time shall the Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender. For purposes of this Section, the term
“Lender” shall include the Issuing Banks and the Swingline Lender.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) All notices, demands, requests, consents and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

(i) if to the Borrower, to it at 1901 Campus Place, Louisville, KY 40299,
Attention of Michael J. Culotta (Fax No. (502) 627-7329), with a copy to Teri A.
Hartlage, 1901 Campus Place, Louisville, KY 40299 (Fax No. (502) 627-7329);

(ii) if to the Administrative Agent, to Citibank, N.A., 2 Penns Way, Suite 100,
New Castle, DE 19720, Attention of Loan Administration (Fax No. (212-994-1410);
email oploanswebadmin@citigroup.com);

(iii) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower, with a copy
to the Administrative Agent as provided under clause (ii) above;

(iv) if to the Swingline Lender, to Citibank, N.A., 2 Penns Way, Suite 100, New
Castle, DE 19720, (Fax No. (212-994-1410); email oploanswebadmin@citigroup.com)
with a copy to the Administrative Agent as provided under clause (ii) above; and

(v) if to any other Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swingline Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

 

-92-



--------------------------------------------------------------------------------

(b) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 2 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or Article
VIII) shall not be effective until received by the Administrative Agent.

(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to any Obligor in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.

(d) Each of the Lender Parties and each Loan Party agree that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lender Parties by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).

(e) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lender Parties and each Loan
Party acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such

 

-93-



--------------------------------------------------------------------------------

distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lender Parties and each
Loan Party hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(f) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(g) Each of the Lender Parties and each Loan Party agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent any Lender or any Issuing Bank may have had notice or knowledge
of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the

 

-94-



--------------------------------------------------------------------------------

Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent or,
with respect to any Security Document, the Collateral Agent and the Loan Party
or Loan Parties that are parties thereto, in each case with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any
Loan, or the required date of reimbursement of any LC Disbursement, or any date
for the payment of any interest or fees payable hereunder, or reduce or forgive
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release all or substantially all the Guarantors from their
Guarantees under the Loan Documents or limit the liability of all or
substantially all the Guarantors in respect of such Guarantees, without the
written consent of each Lender, (vii) release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender, or (viii) change any provisions of any Loan Document in a manner
that by its terms adversely affects the rights in respect of payments due to
Lenders holding Loans of any Class differently from those holding Loans of any
other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected Class;
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Banks or
the Swingline Lender without the prior written consent of the Administrative
Agent, the Issuing Banks or the Swingline Lender, as the case may be, and
(B) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Lenders of a particular
Class (but not the Lenders of any other Class), may be effected by an agreement
or agreements in writing entered into by the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower, the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Banks and the Swingline Lender)
and the Lenders that will remain parties hereto after giving effect to such
amendment if (i) by the terms of such agreement the Commitment of each Lender
not consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment, (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement, and (iii) after
giving effect to such amendment and all contemporaneous repayments of Loans and
reductions of Commitments, the sum of the total Revolving Exposures shall not
exceed the total Revolving Commitments. Notwithstanding any other provision of
any Loan Document, the Administrative

 

-95-



--------------------------------------------------------------------------------

Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement to cure any ambiguity, omission, defect or inconsistency, so long
as such amendment, modification or supplement does not adversely affect the
rights of any Lender or Issuing Bank.

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period); provided, that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of external counsel for the
Administrative Agent and the Arranger, in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein, the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arranger, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any external counsel
for the Administrative Agent, the Arranger, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights under the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred (A) in connection with any inspection pursuant
to Section 5.08 or (B) during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any external counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with or as a result of (i) the
arrangement and the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of this Agreement, the
other Loan Documents or any other agreement or instrument contemplated thereby,
the performance by the parties to the Loan Documents of their respective
obligations thereunder or any other transactions contemplated

 

-96-



--------------------------------------------------------------------------------

hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Borrower or any
Affiliate thereof; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or wilful misconduct of such Indemnitee or from the breach by such Indemnitee of
its obligations under the Loan Documents.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section (and without limiting its obligation
to do so), (i) each Lender severally agrees to pay to the Administrative Agent
and (ii) each Revolving Lender severally agrees to pay to such Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s, or such Revolving
Lender’s, pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any Issuing Bank or the Swingline Lender in
its capacity as such. For purposes hereof, (A) a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Exposures,
outstanding Term Loans and unused Commitments at the time and (B) a Revolving
Lender’s “pro rata share” shall be determined based upon its Applicable
Percentage.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, (i) for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems
(including the internet), except for damages due to wilful misconduct, bad faith
or gross negligence of such Indemnitee (it being understood that this clause
(i) is not intended to exculpate any knowing and intentional breach of any
confidentiality agreement), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, any
Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

 

-97-



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (i) if an Event of Default has occurred and is continuing, to any
assignee, (ii) to a Lender having a Revolving Commitment or (iii) of any Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) to a Lender having a Revolving
Commitment or (ii) of any Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and

(C) in the case of any assignment of all or a portion of a Revolving Commitment
or any Lender’s obligations in respect of its LC Exposure or Swingline Exposure,
each Issuing Bank and the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and

 

-98-



--------------------------------------------------------------------------------

the Administrative Agent otherwise consents, provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in the case of any assignment by a Lender to its Affiliate or Approved Fund
for which no consent of the Borrower is required (other than as a result of the
occurrence and continuance of an Event of Default), the assignee shall not be
entitled to claim compensation under Section 2.15 or 2.17 to the extent the
applicable assignor would not have been entitled to claim such compensation as
of such effective date, unless such assignment was made with the prior written
consent of the Borrower.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03) . Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each

 

-99-



--------------------------------------------------------------------------------

Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, each Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, each Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender (subject to the requirements and obligations of those sections, including
the documentation requirements in Section 2.15(d) and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

-100-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) No such assignment will be made to any Defaulting Lender or Potential
Defaulting Lender or any of their respective subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause.

(f) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered pursuant to or in connection with
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

-101-



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties thereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations then due of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have; provided that in
the event that any Defaulting Lender exercises any such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.20(b) and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any United States Federal or
State of New York court sitting in the city and county of New York, New York and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to any Loan Document, or for recognition or

 

-102-



--------------------------------------------------------------------------------

enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Subject to Section 9.17, nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality.

(a) Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents and advisors,

 

-103-



--------------------------------------------------------------------------------

including accountants, legal counsel and other advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties or their securities (“Restricting Information”). Other Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender Party acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the such issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. Neither the Administrative Agent nor any of its
Related Parties shall, by making any Communications (including Restricting
Information) available to a Lender Party, by participating in any conversations
or other interactions with a Lender Party or otherwise, make or be deemed to
make any statement with regard to or otherwise warrant that any such information
or Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its

 

-104-



--------------------------------------------------------------------------------

Related Parties be responsible or liable in any way for any decision a Lender
Party may make to limit or to not limit its access to Restricting Information.
In particular, none of the Administrative Agent nor any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender Party or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender Party.

Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Loan Party shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.12(a)) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Lender Parties and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 9.12(a) shall modify or limit a Lender
Party’s obligations under Section 9.12(a) with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

Each Lender Party acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender Party agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender
Party’s Administrative Questionnaire. Each Lender Party agrees to notify the
Administrative Agent from time to time of such Lender Party’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.

 

-105-



--------------------------------------------------------------------------------

Each Lender Party acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party. None of the Administrative Agent nor
any Lender Party with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender Party or to use
such Restricting Information on behalf of such electing Lender Party, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.

The provisions of the foregoing clauses of this Section 9.12(b) are designed to
assist the Administrative Agent, the Lender Parties and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that a Loan Party’s or Lender Party’s
adherence to such provisions will be sufficient to ensure compliance by such
Loan Party or Lender Party with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lender
Parties and each Loan Party assumes the risks associated therewith.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Release of Liens and Guarantees. A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents and all
security interests in Collateral owned by such Subsidiary Party shall be
automatically released upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders (or such greater number of Lenders as may be required pursuant to
Section 9.02) shall have consented to such transaction and the terms of such
consent did not provide otherwise. Upon any sale or other transfer by any Loan
Party (other than to a Loan Party) of any

 

-106-



--------------------------------------------------------------------------------

Collateral that is permitted under this Agreement, or upon the effectiveness of
any written consent to the release of the security interest granted under any
Loan Document in any Collateral pursuant to Section 9.02 of this Agreement, the
security interest in such Collateral shall be automatically released. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.

SECTION 9.15. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

SECTION 9.17. Enforcement Actions. Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, (a) no Lender shall have any right
individually to take any of the actions referred to in Article VII (it being
understood that the foregoing shall not affect the right of the Required Lenders
to request the Administrative Agent to do so as provided in such Article) and
(b) no Secured Party shall have any right individually to realize upon, or
otherwise exercise any right or remedy (whether under the Loan Documents or
applicable law) in respect of, any of the Collateral provided under the Security
Documents, or to enforce any Guarantees provided under the Security Documents,
it being understood that all such rights and remedies shall be exercised solely
by the Administrative Agent or the Collateral Agent, on behalf of the Secured
Parties; provided, however, that the foregoing shall not affect the right of any
Lender under Section 9.08 or any other right of set-off, whether created under
the Loan Documents or otherwise, that such Lender might have. Each counterparty
to a Permitted Secured Hedge, whether or not a party hereto, will be deemed, by
its acceptance of the benefits of the Collateral and the Guarantees provided
under the Security Documents, to have agreed to the foregoing provisions. No
Permitted Secured Hedge will create (or be deemed to create) in favor of any
such counterparty any rights in connection with the management or release of any
Collateral (including the exercise of any remedy in respect of any Collateral)
or of the obligations of any Loan Party under the Loan Documents.

 

-107-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PHARMERICA CORPORATION by:   /s/ Michael J. Culotta   Name:   Michael J. Culotta
  Title:   Executive Vice President and
Chief Financial Officer

CITIBANK, N.A., individually and as Administrative Agent

by:       Name:       Title:    

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PHARMERICA CORPORATION, by:       Name:   Michael J. Culotta   Title:  
Executive Vice President and
Chief Financial Officer

CITIBANK, N.A., individually and as Administrative Agent

by:   /s/ Justin Tichauer   Name:   Justin Tichauer   Title:   Vice President

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: JP Morgan Chase Bank, NA by:   /s/ W.J. Brenner   Name:  
W.J. Brenner   Title:   S.V.P. For any Lender requiring a second signature line:
    , by:           Name:       Title:    



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: Compass Bank, by:   /s/ Jason Consoli   Name:   Jason
Consoli   Title:   Senior Vice President



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: BANK OF AMERICA, N.A., by:   /s/ Robert LaPorte   Name:  
Robert LaPorte   Title:   Vice President



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: Credit Suisse AG, Cayman Islands Branch, by:   /s/ Ari
Bruger   Name:   Ari Bruger   Title:   Vice President For any Lender requiring a
second signature line: Credit Suisse AG, Cayman Islands Branch by:   /s/ Rahul
Parmar       Name:   Rahul Parmar     Title:   Associate  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: PNC Bank, National Association, by:   /s/ Patricia S.
Robertson   Name:   Patricia S. Robertson   Title:   Senior Vice President



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: Wells Fargo Bank, N.A. by:   /s/ Christopher Lea   Name:  
Christopher Lea   Title:   Vice President For any Lender requiring a second
signature line:     , by:           Name:       Title:    



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: MORGAN STANLEY BANK, N A, by:   /s/ Sherrese Clarke   Name:
  Sherrese Clarke   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: Fifth Third Bank by:   /s/ Barbara S. Tully   Barbara S.
Tully     Vice President   For any Lender requiring a second signature line:    
, by:           Name:       Title:    



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: U.S. Bank, N.A.     , by:   /s/ Christopher T. Kordes  
Name:   Christopher T. Kordes   Title:   Senior Vice President



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

Name of Institution: Deutsche Bank Trust Company Americas

/s/ Scottye Lindsey   , by:       Name:   Scottye Lindsey   Title:   Director
For any Lender requiring a second signature line: /s/ Erin Morrissey   , by:    
  Name:   Erin Morrissey   Title:   Director



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: RBS Citizeas, N.A., by:   /s/ Elizabeth C. Everett   Name:
  Elizabeth C. Everett   Title:   SVP For any Lender requiring a second
signature line:     , by:       Name:     Title:  



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: First Tennessee Bank National Association, by:   /s/ Jamie
M. Swisher   Name:   Jamie M. Swisher   Title:   Vice President For any Lender
requiring a second signature line:     , by:           Name:       Title:    



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

Name of Institution: Chang Hwa Commercial Bank, Ltd., New York Branch by:   /s/
Eric Y.S. Tsai   Name:   Eric Y.S. Tsai   Title:   VP & General Manager For any
Lender requiring a second signature line:     , by:           Name:       Title:
   



--------------------------------------------------------------------------------

Lender Signature Page to

the PharMerica Corporation

Credit Agreement

 

ISRAEL DISCOUNT BANK OF NEW YORK, by:   /s/ Richard Tripaldi   Name:   Richard
Tripaldi   Title:   First Vice President by:   /s/ Michael Paul   Name:  
Michael Paul   Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Term
Commitment      Revolving
Commitment  

Citibank, N.A.

   $ 27,777,777.78       $ 22,222,222.22   

JPMorgan Chase Bank, N.A.

   $ 27,777,777.78       $ 22,222,222.22   

Compass Bank

   $ 22,222,222.22       $ 17,777,777.78   

Bank of America, N.A.

   $ 22,222,222.22       $ 17,777,777.78   

Credit Suisse AG, Cayman Islands Branch

   $ 22,222,222.22       $ 17,777,777.78   

PNC Bank, National Association

   $ 22,222,222.22       $ 17,777,777.78   

Wells Fargo Bank, N.A.

   $ 22,222,222.22       $ 17,777,777.78   

Morgan Stanley Bank, N.A.

   $ 13,888,888.89       $ 11,111,111.11   

Fifth Third Bank

   $ 13,888,888.89       $ 11,111,111.11   

US Bank, N.A.

   $ 13,888,888.89       $ 11,111,111.11   

Deutsche Bank Trust Company Americas

   $ 11,111,111.11       $ 8,888,888.89   

RBS Citizens, N.A.

   $ 11,111,111.11       $ 8,888,888.89   

First Tennessee Bank National Association

   $ 8,333,333.33       $ 6,666,666.67   

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 5,555,555.56       $ 4,444,444.44   

Israel Discount Bank of New York

   $ 5,555,555.56       $ 4,444,444.44                     

Total:

   $ 250,000,000.00       $ 200,000,000.00                     



--------------------------------------------------------------------------------

Schedule 2.05

Existing Letters of Credit

 

  •  

Letter of Credit issued by JPMorgan Chase Bank, N.A. for the benefit of Omnisys,
LLC in the amount of $1,500,000.00 expiring December 10, 2011. L/C #TFTS-864383

 

  •  

Letter of Credit issued by JPMorgan Chase Bank, N.A. for the benefit of The
Travelers Indemnity Company in the amount of $2,000,000.00 expiring May 1, 2012.
L/C #TPTS-379121



--------------------------------------------------------------------------------

SCHEDULE 3.12

Subsidiaries

 

Name

  

Subsidiary Loan Party?

Advanced Infusion Systems LLC

   Yes

Ark Pharmacy Services, LLC

   Yes

Capstone Pharmacy of Delaware, LLC

   Yes

ChemRx Pharmacy Services, LLC

   Yes

Clinicare Concepts Inc.

   Yes

Computran Systems Inc.

   Yes

ContinuumCare Pharmacy LLC

   Yes

Family Center Pharmacy, LLC

   Yes

Goot Nursing Home Pharmacy Inc

   Yes

Insta-Care Pharmacy Services Corporation

   Yes

Integrity Medical Supplies, LLC

   Yes

Integrity Pharmacy Services, LLC

   Yes

Lone Star Pharmacy, LTD

   Yes

LS Acquisition Company I, LLC

   Yes

LS Acquisition Company II, LLC

   Yes

Pharmacy Corporation of America

   Yes

Pharmastat Transport, LTD

   Yes

PharMerica Chicago, LLC

   Yes

PharMerica Corporation

   Yes

PharMerica Drug Systems, LLC

   Yes

PharMerica East, LLC

   Yes

PharMerica Holdings, Inc.

   Yes

PharMerica Hospital Pharmacy Services, LLC

   Yes

PharMerica Institutional Pharmacy Services, LLC

   Yes

PharMerica Long-Term Care LLC

   Yes

PharMerica Midwest, LLC

   Yes

PharMerica Mountain, LLC

   Yes

PharMerica Pennsylvania, LLC

   Yes

PharMerica Prison Services Corporation

   No

PharMerica Technology Solutions LLC

   Yes

PharMerica Wisconsin, LLC

   Yes

PMC Healthcare Pharmacies, LLC

   Yes

PMC Pharmacy Services, LLC

   Yes

RCH Capital, Inc.

   No

Southwest Pharmacies, Inc.

   Yes



--------------------------------------------------------------------------------

SCHEDULE 5.13

Post-Closing Lien Searches

Entities

Lone Star Pharmacy, Ltd.

Pharmastat Transport, Ltd.



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

 

Capital lease for IT equipment to Presido - balance as of 04/28/2011 $800,824.96



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Liens

 

Capital lease for IT equipment to Presido - balance as of 04/28/2011 $800,824.96



--------------------------------------------------------------------------------

SCHEDULE 6.04

Existing Investments

None.



--------------------------------------------------------------------------------

SCHEDULE 6.10

Existing Restrictions

 

N/A



--------------------------------------------------------------------------------

EXHIBIT A

(FORM OF) ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Each
capitalized term used but not defined herein shall have the meaning assigned to
such term in the Credit Agreement dated as of May 2, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PharMerica Corporation, as the Borrower, the Lenders from time to time
party thereto, Citibank, N.A., as Administrative Agent, and the other parties
thereto, the receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such Assignor’s
outstanding rights and obligations under the facilities identified below, and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.



--------------------------------------------------------------------------------

1.    Name of Assignor:  

 

   2.    Name of Assignee:  

 

     

[and is an Affiliate/Approved Fund of [identify Lender]]

3.    Borrower: PharMerica Corporation 4.    Administrative Agent: Citibank,
N.A., as Administrative Agent under the Credit Agreement 5.    Credit Agreement:
The Credit Agreement dated as of April [    ], 2011, among PharMerica
Corporation, the Lenders from time to time party thereto, Citibank, N.A., as
Administrative Agent and the other parties thereto. 6.    Assigned Interest:  
  

 

Facility Assigned

   Aggregate
Amount of
Commitments/
Loans for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans1  

Revolving Commitments/Loans

   $         $           %   

Term Loans

   $         $           %   

Effective Date: [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].

[The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and State securities laws.]2

 

1 

Set forth, to at least nine decimals, as a percentage of Commitment/Loans of all
Lenders thereunder.

2 

To be included by non-Lender assignees.

 

-2-



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR],

as Assignor,

By:  

 

  Name:   Title:

[NAME OF ASSIGNEE],

as Assignee,

By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:3

 

PHARMERICA CORPORATION,      CITIBANK, N.A.,     as Borrower,          as
Administrative Agent, By:  

 

     By:   

 

  Name:         Name:   Title:         Title:

 

3 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

-4-



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:4

 

[                    ],      [                    ],     as Issuing Bank,     
    as Swingline Lender, By:  

 

     By:   

 

  Name:         Name:   Title:         Title:

 

4 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement. To be included in assignments involving Revolving Commitments/Loans.

 

-5-



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, the Subsidiaries or any of their Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, the Subsidiaries or any of their Affiliates or any other Person
of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a) or
5.01(b) thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender and (v) if it is a
Foreign Lender, attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

-6-



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile transmission or other electronic imaging
means shall be as effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York.

 

-7-



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF GUARANTEE AND COLLATERAL AGREEMENT]

[To be provided under separate cover]

 

-8-



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] PERFECTION CERTIFICATE

May 2, 2011

Reference is made to the Credit Agreement dated as of May 2, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PharMerica Corporation, a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto and Citibank, N.A., as Administrative
Agent. Capitalized terms used but not defined herein have the meanings assigned
to such terms in the Credit Agreement or the Collateral Agreement referred to
therein. The Borrower hereby certifies to the Collateral Agent and each other
Secured Party as follows:

 

I. Names.

 

  A. Set forth on Schedule 1 attached hereto in the column entitled “Legal Name”
is the exact legal name of the Borrower and each of the Subsidiary Loan Parties,
as such name appears in such entity’s certificate of incorporation, formation or
like constitutive document.

 

  B. Set forth on Schedule 1 attached hereto in the column entitled “Type of
Entity” is, next to the current legal name of such Person, the type of entity of
the Borrower or any Subsidiary Loan Party.

 

  C. Set forth on Schedule 1 attached hereto in the column entitled “Other Legal
Names” is, next to the type of entity of such Person, each other name that the
Borrower or any Subsidiary Loan Party has had or used, including on any filings
with the Internal Revenue Service, in the past five years, together with the
date of the relevant change, if applicable.

 

  D. Except as set forth on Schedule 1 attached hereto in the column entitled
“Changes in Identity or Corporate Structure,” none of the Borrower or any
Subsidiary Loan Party has changed its identity or corporate structure in any way
within the past five years. Changes in identity or corporate structure include
mergers, consolidations and acquisitions, as well as any change in the form,
nature or jurisdiction of organization. If any such change has occurred,
included in Schedule 1 is the information required by Sections 1 and 2 of this
certificate as to each acquiree or constituent party to a merger or
consolidation.

 

  E. Set forth on Schedule 1 attached hereto in the column entitled
“Organizational ID No.” is the organizational identification number, if any,
issued by the jurisdiction of formation of the Borrower and each Subsidiary Loan
Party that is a registered organization.

 

-9-



--------------------------------------------------------------------------------

  F.

Set forth on Schedule l attached hereto in the column entitled “FEIN” is the
Federal Taxpayer Identification Number of the Borrower and each Subsidiary Loan
Party.5

 

II. Current Locations.

 

  A. The chief executive office of each Loan Party is located at the address set
forth on Schedule 2 attached hereto in the column entitled “Location of Chief
Executive Office.”

 

  B. The jurisdiction of formation of each Loan Party that is a registered
organization is set forth on Schedule 2 attached hereto in the column entitled
“State of Formation.”

 

  C. Set forth on Schedule 2 attached hereto in the column entitled “Other
Persons Having Possession of Material Inventory” are the names and addresses of
all Persons other than the applicable Loan Party that have possession of any
material Inventory of such Loan Party.

 

III. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 3 attached hereto, all of the
Collateral has been originated by each Loan Party in the ordinary course of
business or consists of goods which have been acquired by such Loan Party in the
ordinary course of business from a person in the business of selling goods of
that kind.

 

IV. Real Property. Except as described on Schedule 4 attached hereto, no Loan
Party owns any Mortgaged Property.

 

5 

Only necessary for entities organized in North Dakota and South Dakota.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.

 

PHARMERICA CORPORATION, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Perfection Certificate — Schedule 1

 

Legal Name

 

Type of Entity

 

Other Legal Name

  

Changes in Identity
aor Corporate
Structure

    

Organizational ID
No.

    

FEIN

                                        



--------------------------------------------------------------------------------

Perfection Certificate — Schedule 2

 

Company

 

Location of Chief Executive Office

 

State of Formation

  

Other Persons Having Possession
of Material Inventory

               



--------------------------------------------------------------------------------

Perfection Certificate — Schedule 3

Extraordinary Transactions



--------------------------------------------------------------------------------

Perfection Certificate — Schedule 4

Real Property

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF OPINION OF STITES & HARBISON, PLLC]

[To be provided under separate cover]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF OPINION OF HOLLAND & KNIGHT LLP]

[To be provided under separate cover]

 

-4-



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

This certificate is being delivered pursuant to Section 5.01(c) of the Credit
Agreement, dated as of May 2, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PharMerica
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, Citibank, N.A., as Administrative Agent, and the other
parties thereto. Capitalized terms used and not otherwise defined herein have
the meanings specified in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

  1.

I am the [            ]6 of the Borrower.

 

  2.

As of the date of this Certificate, no Default has occurred and is continuing.7

 

  3. [Except for those described in the below disclosures, no] [No] change in
GAAP or in the application thereof has occurred.]

 

  4. The Borrower has provided all notices required to be provided under
Sections 5.03 and 5.11 of the Credit Agreement.

 

  5. Set forth on Annex A hereto are the reasonably detailed calculations
demonstrating compliance of the Borrower with Sections 6.12 and 6.13 of the
Credit Agreement.

 

6 

The Certificate must be provided by a Financial Officer of the Borrower.

7 

If a Default has occurred and is continuing, specify the details thereof and any
action taken or proposed to be taken with respect thereto.

 

-5-



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth on Annex
A hereto are made and delivered on this      day of             , 20[    ].

 

By:  

 

  Name: [                                         ]   Title:
[                                         ]

 

-6-



--------------------------------------------------------------------------------

ANNEX A

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yyyy] (the “Measurement Date”).

 

1.

   Consolidated Net Income: (i) - (ii) =    $ [__,__,__ ]             (i)    the
net income (or loss) of the Borrower and the Subsidiaries (for the period of
four consecutive fiscal quarters of the Borrower ended on the Measurement Date)
determined on a consolidated basis in accordance with GAAP:    $ [__,__,__ ]    
        (ii)    without duplication:          (A)    the income of any Person
(other than the Borrower) that is not a Subsidiary, except to the extent of the
amount of dividends or other distributions actually paid by such Person to the
Borrower or any of the Subsidiaries during such period:    $ [__,__,__ ]       
(B)    the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
or the date that such Person’s assets are acquired by the Borrower or any
Subsidiary (other than, in the case of any Material Acquisition, in connection
with calculations required under the Credit Agreement to be made on a pro forma
basis):    $ [__,__,__ ] 



--------------------------------------------------------------------------------

2.

   Consolidated EBITDA: (i) + (ii) - (iii)8 =    $ [__,__,__ ]             (i)
   Consolidated Net Income (from item 1. above):    $ [__,__,__ ]    
        (ii)    without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of the following:9    $ [__,__,__ ]       
(A)    consolidated interest expense for such period:    $ [__,__,__ ]       
(B)    consolidated income and franchise tax expense for such period:    $
[__,__,__ ]        (C)    all amounts attributable to depreciation and
amortization for such period:    $ [__,__,__ ]        (D)    any noncash charges
for such period (including, without limitation, any impairment charges or asset
write-offs, purchase accounting adjustments and noncash charges attributable to
stock options and other stock-based compensation)    $ [__,__,__ ]        (E)   
any cash integration, merger and acquisition related costs and other charges
(including, without limitation, any duplicative costs relating to consolidation
of operations) in an amount not to exceed $15,000,000 in any period of four
consecutive fiscal quarters (it being understood that unused amounts of the cap
in any fiscal year (without giving effect to any amount carried over from a
prior fiscal year) may be carried   

 

8 

Consolidated EBITDA shall be calculated so as to exclude the effect of any
income or expense that represents (A) any net after-tax gains or losses
attributable to any asset dispositions, other than dispositions of inventory or
other dispositions in the ordinary course of business, (B) the effect of an
accounting change on prior periods, (C) any net after-tax gains or losses from
early extinguishment of Indebtedness or Hedging Agreements or other derivative
instruments, including any write-off of deferred financing costs, or (D) any net
noncash gain or loss resulting from currency translation gains or losses
relating to currency re-measurements of Indebtedness, in each case determined in
accordance with GAAP.

9 

Provided that any cash payment made with respect to any noncash charges or
losses added back in computing Consolidated EBITDA for any earlier period
pursuant to this clause (ii) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made.

 

-2-



--------------------------------------------------------------------------------

         over to the next succeeding fiscal year (but not any other fiscal year)
(provided that amounts deducted in any fiscal year shall first be deemed to be
allocated against the cap for such fiscal year before giving effect to any
carryover)):    $ [__,__,__ ]        (F)    any cash extraordinary charges
incurred during such period:    $ [__,__,__ ]        (G)    any cash or accrued
fines, penalties or settlements accrued or paid for such period relating to any
Governmental Authority or other regulatory body in connection with any alleged
regulatory violations or noncompliance and related costs and expenses, including
legal costs, in an aggregate amount not to exceed $10,000,000:    $ [__,__,__ ] 
      (H)    any compensation, benefits, remuneration, fees, expenses and
payments of any kind or nature, in an amount not to exceed $12,000,000 accrued
or paid for the six month period that precedes the effectiveness of the Short
Cycle Dispensing Requirements, relating to training and preparation or any
personnel, employees, independent contractors or consultants (including, without
limitation, temporary or leased employees or staffing services and contract
labor) the hiring or retention of which is deemed necessary or desirable by the
Borrower and its Subsidiaries in order to comply with such requirements:    $
[__,__,__ ]        (I)    any cash or noncash charges pertaining to Earn-Out
Obligations incurred for such period:    $ [__,__,__ ]             (iii)   
without duplication and to the extent included in determining such Consolidated
Net Income:          (A)    any noncash credits or income relating to downward
adjustments to prior estimates of Earn-Out Obligations:    $ [__,__,__ ]       
(B)    any extraordinary gains or noncash gains for such period, all determined
on a consolidated basis in accordance with GAAP:    $ [__,__,__ ] 

 

-3-



--------------------------------------------------------------------------------

3.

   Consolidated Funded Indebtedness: (i) - (ii) - (iii) - (iv) =    $ [__,__,__
]             (i)    the aggregate dollar amount of Indebtedness of the Borrower
and its Subsidiaries, determined on a consolidated basis in accordance with
GAAP, which is actually funded and outstanding at such time, whether or not such
amount is due or payable at such time:    $ [__,__,__ ]             (ii)    any
Earn-Out Obligation unless and only to the extent that both (A) all conditions
to payment have been satisfied and (B) such Earn-Out Obligation is then due and
payable:    $ [__,__,__ ]             (iii)    non-compete or consulting
obligations incurred in connection with Permitted Acquisitions:    $ [__,__,__
]             (iv)    the portion of Indebtedness of any Subsidiary that is not
a wholly owned Subsidiary corresponding to the percentage of equity of such
Subsidiary represented by Equity Interests not owned directly or indirectly by
the Borrower (it being understood, however, that to the extent such Indebtedness
is Guaranteed by the Borrower or any wholly-owned Subsidiary, such Indebtedness
shall be included in Consolidated Funded Indebtedness):    $ [__,__,__ ] 

4.

   Consolidated Cash Interest Expense: (i) - (ii) +/- (iii) =    $ [__,__,__ ] 
           (i)    the sum of the following:    $ [__,__,__ ]        (A)    the
interest expense (excluding imputed interest expense in respect of Capital Lease
Obligations) of the Borrower and the Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP:    $ [__,__,__ ]        (B)    any
interest accrued during such period that is required to be capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP:    $ [__,__,__ ]        (C)    any cash payments made during such
period in respect of obligations referred to in clause (ii)(A) or (ii)(B) below
that were amortized or accrued in a previous period:    $ [__,__,__ ] 

 

-4-



--------------------------------------------------------------------------------

           (ii)    the sum of the following, in each case to the extent included
in such consolidated interest expense for such period:    $ [__,__,__ ]       
(A)    noncash amounts attributable to amortization or write-off of financing
costs paid in a previous period:    $ [__,__,__ ]        (B)    noncash amounts
attributable to (1) reserves taken in respect of tax positions in accordance
with FASB Accounting Standards Codification No. 740 in respect thereof or (2)
amortization of debt discounts or accrued interest payable in kind for such
period:    $ [__,__,__ ]        (C)    up-front fees and expenses incurred in
connection with the incurrence or proposed incurrence of any Indebtedness:    $
[__,__,__ ]        (D)    any agent or collateral monitoring fees paid or
required to be paid pursuant to any Loan Document:    $ [__,__,__ ]        (E)
   annual agency fees, unused line fees and letter of credit fees and expenses
paid hereunder:    $ [__,__,__ ]             (iii)    plus (in the case of a
gain) or minus (in the case of a loss) mark-to-market gains or losses in respect
of Hedging Agreements:    $ [__,__,__ ] 

5.

   Leverage Ratio: ( (i) - (ii) ) / (iii) =    $ [__,__,__ ]             (i)   
Consolidated Funded Indebtedness (from item 3. above):    $ [__,__,__ ]    
        (ii)    the aggregate amount (but not in excess of $45,000,000) of
unrestricted cash and cash equivalents owned by the Loan Parties on such date
free and clear of all Liens (other than Liens created under the Loan Documents,
Liens constituting Permitted Encumbrances (other than Permitted Encumbrances of
the type referred to in clause (c) or (d) of the term “Permitted Encumbrances” )
or other nonconsensual Liens arising as a matter of law):    $ [__,__,__ ]    
        (iii)    Consolidated EBITDA (from item 2. above):    $ [__,__,__ ] 

6.

   Interest Coverage Ratio: ( (i) - (ii) ) / (iii) =    $ [__,__,__ ] 

 

-5-



--------------------------------------------------------------------------------

           (i)    Consolidated EBITDA (from item 2. above):    $ [__,__,__ ]    
        (ii)    amounts attributable to depreciation and amortization for such
period:    $ [__,__,__ ]             (iii)    Consolidated Cash Interest Expense
(from item 4. above):    $ [__,__,__ ] 

 

-6-